EXHIBIT 10.103

 

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTION HAS BEEN FILED SEPARATELY WITH THE

SECURITIES EXCHANGE COMMISSION.

 

DEED OF LEASE

 

BY AND BETWEEN

 

EDEN VENTURES LLC

 

AND

 

EQUINIX, INC.

 

 

BUILDING 1, ASHBURN BUSINESS PARK



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

        

Page

--------------------------------------------------------------------------------

ARTICLE I

  THE PREMISES    1

ARTICLE II

  TERM    2

ARTICLE III

  BASE RENT    3

ARTICLE IV

  ADDITIONAL RENT    4

ARTICLE V

  SECURITY DEPOSIT    8

ARTICLE VI

  USE OF PREMISES    10

ARTICLE VII

  ASSIGNMENT AND SUBLETTING    11

ARTICLE VIII

  MAINTENANCE AND REPAIRS    13

ARTICLE IX

  ALTERATIONS    18

ARTICLE X

  SIGNS    20

ARTICLE XI

  ACCESS    21

ARTICLE XII

  INSURANCE    24

ARTICLE XIII

  UTILITIES    26

ARTICLE XIV

  LIABILITY OF LANDLORD    26

ARTICLE XV

  [Intentionally Deleted]    28

ARTICLE XVI

  DAMAGE OR DESTRUCTION    28

ARTICLE XVII

  CONDEMNATION    29

ARTICLE XVIII

  DEFAULT    29

ARTICLE XIX

  BANKRUPTCY    32

ARTICLE XX

  SUBORDINATION; MORTGAGES    33

ARTICLE XXI

  HOLDING OVER    34

ARTICLE XXII

  COVENANTS OF LANDLORD    35

ARTICLE XXIII

  PARKING    35

ARTICLE XXIV

  GENERAL PROVISIONS    35

ARTICLE XXV

  COMMUNICATIONS EQUIPMENT    39

ARTICLE XXVI

  RENEWAL    39

 

i



--------------------------------------------------------------------------------

EXHIBITS

 

A   Description of Land A-1   Floor Plan of Premises A-2   Plan Showing
Connector Work A-3   Fiber Conduits A-4   Power Conduits A-5   List of Equipment
A-6   Reserved Parking B   Declaration Affirming The Lease Commencement Date C  
Landlord’s Work D   Form Letter of Credit

 

ii



--------------------------------------------------------------------------------

DEED OF LEASE

 

THIS DEED OF LEASE (the “Lease”) is made as of the 21 day of April, 2004 (the
“Effective Date”), by and between EDEN VENTURES LLC, a Delaware limited
liability company (hereinafter referred to as “Landlord”), and EQUINIX, INC., a
Delaware corporation (hereinafter referred to as “Tenant”).

 

RECITALS:

 

A. Landlord is the owner of a data center facility known as Building 1, Ashburn
Business Park located at 44470 Chilum Place, Ashburn, Virginia (the “Building”)
and situated on certain real property legally described on Exhibit A attached
hereto (the “Land”). Landlord is also the owner of a data center facility known
as Building 2, Ashburn Business Park (“Building 2”), located adjacent, and by
virtue of a connector (the “Connector”) connected to the Building and a flex
office facility known as Building 3, Ashburn Business Park (“Building 3”), also
situated on the Land. The Land, the Building, Building 2 and Building 3,
together with all improvements thereon and appurtenances thereto, including
associated parking facilities, landscaped areas and associated facilities are
hereinafter referred to as the “Project.”

 

B. Tenant desires to lease all the rentable area in the Building and a portion
of the Connector, and Landlord is willing to rent all the rentable area in the
Building and a portion of the Connector to Tenant, upon the terms, conditions,
covenants and agreements set forth herein.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby
covenant and agree as follows:

 

ARTICLE I

THE PREMISES

 

1.1 Landlord hereby leases and demises to Tenant and Tenant hereby leases and
accepts from Landlord the entire Building (including service areas) and a
portion of the Connector as the same is depicted on the floor plan attached as
Exhibit A-1 and consisting in the aggregate of approximately 95,440 square feet
of rentable area (the “Premises”), for the term and upon the terms and
conditions hereinafter set forth. The rentable area in the Premises shall be
determined by Landlord’s architect in accordance with the 1996 BOMA calculation
method, subject to the confirmation by Tenant’s architect. Landlord shall
deliver to Tenant “CAD” drawings for the Premises using Autocad version 14 or
other Autocad readable software.

 

1.2 Subject to the terms of this Lease, Tenant will have the non-exclusive right
to use the public and common areas and facilities in the Project and on the Land
(the “Common Areas”). Tenant shall further have the non-exclusive right, at no
cost to Tenant, to use, in common with the occupants of Building 2, and, subject
to reasonable rules and regulations imposed by Landlord, the freight elevator
located in the Building 2 portion of the Connector.

 

1.3 Tenant acknowledges that Tenant is fully familiar with the physical
condition of the Premises and that, except as expressly provided herein,
Landlord makes no representation or warranty express or implied, with respect to
the Premises and Tenant agrees that it takes the



--------------------------------------------------------------------------------

Premises “AS IS,” in its condition as of March 30, 2004, without any such
representation or warranty, including, without limitation, any implied
warranties. Notwithstanding the foregoing, Landlord represents and warrants (i)
the Premises comply with all local, state and federal building codes, statutes,
rules or regulations, including, without limitation, the Americans With
Disabilities Act (“ADA”) and all applicable life safety requirements, (ii) all
mechanical and electrical systems for the Premises, including, without
limitation, all power distribution systems, emergency generators and
accompanying fuel delivery systems, HVAC systems (including airside, waterside,
controls and automation elements thereof), building alarm and security
management systems, life safety and fire suppression systems, and lighting
systems, are in good operating condition, (iii) the electrical distribution
system for the Premises is adequate in all respects to support a total load of
[*] and a critical load of [*], and (iv) all underground storage tanks located
on the Land are, as of the date hereof, free of leaks and there have never been
any leaks in such tanks during the period of Landlord’s ownership of the Land. A
list of equipment existing in the Premises is attached as Exhibit A-5.

 

ARTICLE II

TERM

 

2.1 This Lease shall take effect on the Effective Date and each provision of
this Lease shall be binding upon and inure to the benefit of Landlord and Tenant
from the Effective Date. The term of this Lease (hereinafter referred to as the
“Lease Term”) shall commence on the Lease Commencement Date, as determined
pursuant to Section 2.2 below, and for a period of fifteen (15) years
thereafter, unless such Lease Term shall be extended, renewed or terminated
earlier in accordance with the provisions hereof. Notwithstanding the foregoing,
if the Lease Commencement Date shall occur on a day other than the first day of
a month, the first (1st) Lease Year (defined below) shall commence on such date
and continue for the balance of such month and for a period of twelve (12)
months thereafter. The term “Lease Term” shall include any and all renewals and
extensions of the term of this Lease.

 

2.2 The “Lease Commencement Date” shall be November 1, 2004. Promptly after the
Lease Commencement Date, Landlord and Tenant shall execute a written declaration
setting forth the Lease Commencement Date and the date upon which the Lease Term
will expire and the square feet of rentable area in the Premises. The form of
such declaration is attached hereto as Exhibit B and made a part hereof.

 

2.3 For purposes of this Lease, the term “Lease Year” shall mean either (a) each
period of twelve (12) consecutive calendar months commencing on the first day of
the month immediately following the month in which the Lease Commencement Date
occurs, and on each anniversary of such date, except that the first Lease Year
shall also include the period from the Lease Commencement Date to the first day
of the following month; or (b) if the Lease Commencement Date shall occur on the
first day of a calendar month, each period of twelve (12) consecutive calendar
months commencing on the Lease Commencement Date and on each anniversary of such
date; whichever is applicable.

--------------------------------------------------------------------------------

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

2



--------------------------------------------------------------------------------

2.4 Subject to the terms and conditions of this Lease, Landlord shall permit,
upon reasonable advance notice to Landlord, Tenant access to the Premises at any
time after May 15, 2004 so that Tenant can perform necessary inspections and
investigations of the Premises, measure the Premises or verify Landlord’s
measurement of the Premises, and after June 1, 2004 to construct improvements
required by Tenant and install trade fixtures and equipment and all cables and
wires necessary for Tenant’s business; provided, however, that Tenant shall not,
subject to the provisions of Section 8.5 below, have access to the Building roof
until August 1, 2004 (“Access Date”). Tenant’s entry shall not accelerate the
Lease Commencement Date; however, from and after the Effective Date first above
written Tenant shall be subject to all the terms and conditions of this Lease
except for the payment of Base Rent or Additional Rent. Prior to entry, Tenant
shall furnish to Landlord evidence satisfactory to Landlord that the insurance
coverage required of Tenant under the provisions of Section 12.2 are in effect.
In performing the Tenant installations, Tenant and its contractors shall not
delay or otherwise inhibit performance of Landlord’s Work. Landlord shall cause
its architect, engineers and contractors to cooperate with Tenant as to the
Tenant installations. All work performed by Tenant’s contractors in the Premises
shall be coordinated with Landlord and subject to Landlord’s reasonable
scheduling requirements.

 

ARTICLE III

BASE RENT

 

3.1 From and after the Lease Commencement Date, Tenant shall pay to Landlord as
annual base rent (“Base Rent”) for the Premises, without set off, deduction or
demand except as otherwise specifically set forth herein, an amount equal to the
product of [*] multiplied by the total number of square feet of rentable area in
the Premises as set forth in Section 1.1 (as the same may be modified in
accordance with Section 1.3), which amount shall be increased as provided in
Section 3.2 below. The annual Base Rent payable hereunder during each Lease Year
shall be divided into equal monthly installments and such monthly installments
shall be due and payable in advance on the first day of each month during such
Lease Year. Concurrently with the signing of this Lease, Tenant shall pay to
Landlord a deposit in the sum of one (1) full calendar month’s rent, which sum
shall be applied by Landlord toward annual Base Rent first due hereunder.

 

3.2 Commencing on the first (1st) day of the second (2nd) Lease Year and on the
first day of each and every Lease Year thereafter during the Lease Term, the
annual base rent shall be increased by [*] of the amount of annual base rent
payable for the preceding Lease Year.

 

3.3 All rent shall be paid to Landlord in legal tender of the United States at
the address to which notices to Landlord are to be given or to such other
address as Landlord may designate from time to time by written notice to Tenant.
If Landlord shall at any time accept rent after it shall come due and payable,
such acceptance shall not excuse a delay upon subsequent occasions, or
constitute or be construed as a waiver of any of Landlord’s rights hereunder.

--------------------------------------------------------------------------------

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

3



--------------------------------------------------------------------------------

ARTICLE IV

ADDITIONAL RENT

 

4.1 From and after the Lease Commencement Date, Tenant shall pay, as additional
rent, (i) all expenses incurred (directly or indirectly) in the use, operation
and maintenance of the Building, and (ii)Tenant’s prorata share, based on the
rentable area of the Building as compared to the rentable area of all buildings
and other improvements located on the Land, of all expenses incurred in
connection with the use, operation and maintenance of the Land, exclusive of the
buildings and other improvements located thereon, including without limitation
the following: electricity, gas, water, sewer, storm water, fuel and other
reasonable utility charges; premiums and other charges for insurance (including,
but not limited to, property insurance, rent loss insurance and liability
insurance); all costs incurred in connection with service and maintenance
contracts; capital expenditures incurred as a result of ordinary wear and tear
and in connection with Tenant’s performance of its repair, replacement or
maintenance obligations under this Lease; charges for security, janitorial, char
and cleaning services and supplies furnished to or for the Building, if any;
costs of maintaining any Common Areas and facilities or service amenities
benefiting the Building; expenses of landscaping and grounds maintenance; Taxes;
the cost of Landlord performing its maintenance, repair and replacement
obligations under this Lease; a management fee of [*] per year, payable in equal
monthly installments of [*] each, such fee to be escalated as and when Base Rent
is escalated pursuant to Section 3.2 above; and any other expense incurred in
maintaining, repairing or operating the Building and Land for its intended
purpose (“Expenses”). Notwithstanding the foregoing, (i) commencing on the
Access Date, Tenant shall pay all costs of electricity, and (ii) Tenant shall
not be obligated to pay any portion of the following items:

 

(a) Sums paid to subsidiaries or other affiliates of Landlord for services on or
to the Land, Building and/or Premises, but only to the extent that the costs of
such services exceed the competitive cost for such services rendered by persons
or entities of similar skill, competence and experience.

 

(b) Advertising and promotional expenditures.

 

(c) Landlord’s charitable and political contributions.

 

(d) Ground lease rental.

 

(e) All costs of purchasing or leasing major sculptures, paintings or other
major works or objects of art.

--------------------------------------------------------------------------------

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

4



--------------------------------------------------------------------------------

(f) Any expenses for which Landlord has received actual reimbursement, and any
expenses for which Landlord is entitled to receive reimbursement from tenants
pursuant to the terms of their respective leases.

 

(g) Costs incurred by Landlord in connection with the correction of defects in
design and original construction of the Building or Land.

 

(h) The cost (including any amortization thereof) of any repairs, improvements,
alterations or equipment which would be properly classified as capital
expenditures according to generally accepted accounting principles and
practices, except for (i) any capital expenditures resulting from ordinary wear
and tear, (ii) amortization of the cost of equipment which is not affixed to the
Building and is used in providing janitorial or similar services, and (iii)
rentals and other related expenses incurred in the leasing of air conditioning
systems, elevators, or other equipment when needed in connection with normal
maintenance and repair of permanent Building systems.

 

(i) Wages, salaries, benefits or other similar compensation paid to executive
employees of Landlord or Landlord’s agents above the rank of Building manager.

 

(j) Penalties or other costs incurred due to a violation by Landlord, as
determined by written admission, stipulation, final judgment or arbitration
award, of any of the terms and conditions of this Lease or any other lease or
contract relating to the Building except to the extent such costs reflect costs
that would have been incurred by Landlord absent such violation.

 

(k) Landlord’s general corporate office overhead and administrative expenses
(which shall not be deemed to include a management fee).

 

(l) Rentals and other related expenses incurred in the leasing of air
conditioning systems, elevators or other equipment ordinarily considered to be
of a capital nature, except when needed in connection with normal maintenance
and repair of permanent Building systems, and except for equipment that is not
affixed to the Building and is used in providing janitorial or similar services.

 

(m) The cost of abatement or removal of any Hazardous Substances, except for the
costs of any such actions taken by Landlord to comply with any Laws in
connection with the ordinary operation and maintenance of the Building or any
costs for which Tenant is responsible under Section 8.4.

 

(n) Fines, penalties and other costs incurred due to a violation by Landlord of
any Laws where Landlord shall have failed to cure such violation after written
notice thereof and where compliance with such law is Landlord’s obligation
pursuant to this Lease, except to the extent such fines or penalties would have
been incurred by Landlord absent such violation.

 

(o) All direct costs of refinancing, selling, exchanging or otherwise
transferring ownership of the Building or any interest therein or portion
thereof, including broker commissions, attorneys’ fees and closing costs.

 

5



--------------------------------------------------------------------------------

(p) Reserves for bad debts, rent loss, capital items or future expenses.

 

(q) Costs of compliance with applicable building codes to the extent the
Building does not comply with such building codes as of the date hereof and such
compliance is required as of the date hereof.

 

(r) Costs of compliance with the ADA, to the extent the Building does not comply
therewith as of the date hereof and such compliance is required as of the date
hereof.

 

(s) Costs of major signage which identifies a tenant other than Tenant.

 

(t) Third party claims paid by Landlord for personal injury or property damage,
including costs of Landlord’s defense thereof, except that the foregoing shall
not relieve Tenant of responsibility for claims (and the defense costs thereof)
for which Tenant is responsible pursuant to Article XIV or any other provision
of this Lease.

 

(u) Costs of repairs and other work or replacements to the extent Landlord is
reimbursed by warranty proceeds, net of Landlord’s reasonable costs of obtaining
such proceeds (and in the event that Landlord shall subsequently receive any
such reimbursement for such repair or work costs previously included in expenses
billed to Tenant, an appropriate credit shall be made to the amounts payable by
Tenant to take such reimbursement into account).

 

(v) Costs incurred by the Landlord in connection with its repair and maintenance
of the roof parking areas and sidewalks during the first Lease Year, except such
costs as are the result of the negligence or willful misconduct of Tenant or
anyone for whom Tenant is legally responsible.

 

4.2 As used above, the term “Taxes” shall mean and include (i) all taxes on real
property and personal property, ad valorem taxes, surcharges, general and
special assessments and impositions, general and special, ordinary and
extraordinary, foreseen or unforeseen, of any kind levied or, imposed upon the
Building or the Land, or any machinery, equipment, fixtures or other personal
property of Landlord thereon or therein, or in connection with the use thereof
(including any transit, personal property, sales, rental, use, gross receipts
and occupancy tax and other similar charges); (ii) any other present or future
taxes or governmental charges which are imposed upon or assessed against the
Building or the Land, including, but not limited to, any tax levied on or
measured by the rents payable by tenants in the Building which are in the nature
of, or in substitution for, real property taxes; (iii) any assessments against
the Building or the Land, or against Landlord with respect to the Building or
the Land, by the Ashburn Business Park Owners Association or any other
association now or hereafter established to administer, oversee or enforce
common covenants or other rules and regulations to which the Building or common
areas are subject or to operate, maintain, repair or replace common or public
areas or facilities thereof; (iv) all taxes which are imposed upon Landlord, and
which are assessed against the value of any improvements to the Premises made by
Tenant or any machinery, equipment, fixtures or other personal property of
Tenant used therein; and (v) expenses (including reasonable attorneys fees’ and
appraisers’ fees) incurred in reviewing, protesting or seeking a reduction of
Taxes. If Landlord receives a refund of Taxes, or a credit against its future
Taxes, for any calendar year, Landlord shall, at its election (and so long as
Tenant is not in material

 

6



--------------------------------------------------------------------------------

default hereunder), either pay to Tenant, or credit against subsequent payments
of Rent due hereunder, an amount equal to the refund, net of any reasonable
expenses, including without limitation, reasonable attorneys’ fees, incurred by
Landlord in achieving such refund; provided, however, if this Lease shall have
expired or is otherwise terminated, Landlord shall refund in cash or wire
transfer any such refund or credit due to Tenant within thirty (30) days after
Landlord’s receipt of such refund or its receipt of such credit against future
Taxes, after first deducting therefrom any amount necessary to cure any material
default by Tenant or to compensate Landlord for its costs or losses incurred by
reason of such default. Landlord’s obligation to so refund to Tenant any such
refund or credit of Taxes shall survive such expiration or termination. If any
Tax can be paid by Landlord in installments, then, for the purpose of
calculating Tenant’s obligation to pay Taxes, any such Tax shall be deemed to be
paid by Landlord in the maximum allocable number of installments, regardless of
the manner in which Landlord actually pays such Taxes. Taxes shall not include
(i) any excess profits taxes, franchise taxes, gift taxes, capital stock taxes,
inheritance and succession taxes, estate taxes, federal and state income taxes,
and other taxes to the extent applicable to Landlord’s general or net income (as
opposed to rents or receipts), (ii) penalties incurred as a result of Landlord’s
negligence or willful misconduct or inability or unwillingness (which does not
include good-faith disputes) to make payments of, and/or to file any tax or
informational returns with respect to, any Taxes, when due, or (iii) any real
estate taxes directly payable by Tenant or any other tenant (or subtenant or
assignee) in the Building under the applicable provisions in their respective
leases. Upon receiving a notice of assessment with respect to the Building, if
the Building is separately assessed, Landlord will furnish Tenant with a copy
thereof. Landlord shall make a determination whether or not to challenge or
appeal such reassessment based on Landlord’s reasonable judgment of which course
is in the best interest of the Building. Landlord shall inform Tenant of such
determination, and shall make available appropriate personnel to discuss with
Tenant the reasons underlying such determination. In the event Landlord
initially determines not to challenge or appeal such reassessment, Landlord
agrees to consider in good faith any desire expressed by Tenant that such
reassessment be challenged or appealed. In the event Landlord determines not to
challenge any reassessment, then, so long as Tenant leases the entire Building,
Tenant shall have the right to challenge such reassessment in Landlord’s name
but at Tenant’s sole cost (which cost Tenant may recover, however, out of any
reduction in the Real Estate Taxes resulting from such challenge), and Landlord
agrees to cooperate with Tenant in such challenge.

 

4.3 Except as otherwise provided in this Lease, any Additional Rent owed by
Tenant to Landlord, and any cost, expense, damage or liability shall be paid by
Tenant to Landlord no later than thirty (30) days after the date Landlord
notifies Tenant of the amount of such Additional Rent or such cost, expense,
damage or liability accompanied by reasonable supporting documentation for such
Additional Rent. If any payment hereunder is due after the end of the Lease
Term, such Additional Rent or such cost, expense, damage or liability shall be
paid by Tenant to Landlord not later than thirty (30) days after Landlord
notifies Tenant of the amount of such Additional Rent or such cost, expense,
damage or liability accompanied by reasonable supporting documentation for such
Additional Rent. Commencing with the Lease Commencement Date and at the
beginning of each calendar year thereafter, Landlord shall submit to Tenant a
statement setting forth Landlord’s reasonable estimate of the expenses that are
expected to be incurred during such calendar year and Tenant’s share thereof.

 

7



--------------------------------------------------------------------------------

4.4 Tenant or its designee shall have the right, during business hours and upon
reasonable prior notice, from time to time to inspect Landlord’s books and
records relating to expenses, and/or to have such books and records audited at
Tenant’s expense by a certified public accountant or other professional firm
engaged in real estate operations or services (the fees of whom shall not be
determined on a contingent basis) designated by Tenant and approved by Landlord
(which approval shall not be unreasonably withheld or delayed). Any discrepancy
shall be promptly corrected by a payment of any shortfall to Landlord by Tenant
within thirty (30) days after the applicable audit, or by a credit against the
next payment(s) of rent hereunder or a refund of the overpaid amount within
thirty (30) days, as may be applicable. In the event Tenant does not contest a
statement of expenses within one hundred eighty (180) days of the calendar year
in which it is rendered, such statement shall become binding and conclusive upon
each party.

 

ARTICLE V

SECURITY DEPOSIT

 

5.1 (a) No later than July 1, 2004, Tenant shall deliver to Landlord an
unconditional, irrevocable letter of credit (the “Letter of Credit”) in the
amount of [*] as a security deposit, subject to the following terms and
conditions. Such letter of credit shall be (a) in form and substance
satisfactory to Landlord in its sole discretion (Landlord hereby approving the
form letter of credit attached hereto as Exhibit D); (b) at all times in the
amount of the security deposit, and shall permit multiple draws; (c) issued by a
commercial bank reasonably acceptable to Landlord from time to time with an
office in the Washington, D.C. metropolitan area; (d) made payable to, and
expressly transferable and assignable at no charge by, the owner from time to
time of the Building or, at Landlord’s option, the holder of any mortgage (which
transfer/assignment shall be conditioned only upon the execution of a written
document in connection therewith); (e) payable at sight upon presentment to a
local branch of the issuer of a simple sight draft or certificate stating that
Tenant is in default under this Lease and the amount that Landlord is owed in
connection therewith; (f) of a term not less than one year; and (g) at least
thirty (30) days prior to the then-current expiration date of such letter of
credit, either (1) renewed (or automatically and unconditionally extended) from
time to time through the ninetieth (90th) day after the expiration of the Lease
Term, or (2) replaced with cash in the amount of the Security Deposit.
Notwithstanding anything in this Lease to the contrary, any cure or grace
periods set forth in this Lease shall not apply to any of the foregoing, and,
specifically, if Tenant fails to timely comply with the requirements of
subsection (g) above, then Landlord shall have the right to immediately draw
upon the letter of credit without notice to Tenant and hold or apply (in
accordance with this Section 5.1) the proceeds as a cash security deposit. Each
Letter of Credit shall be issued by a commercial bank that has a credit rating
with respect to certificates of deposit, short term deposits or commercial paper
of at least P-2 (or equivalent) by Moody’s Investor Services, Inc., or at least
A-2 (or equivalent) by Standard & Poor’s Corporation, and shall be otherwise
acceptable to Landlord in its reasonable discretion. If the issuer’s credit
rating is reduced below P-2 (or equivalent) by Moody’s Investors Service, Inc.
or below A-2 (or

--------------------------------------------------------------------------------

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

8



--------------------------------------------------------------------------------

equivalent) by Standard & Poor’s Corporation, then Landlord shall have the right
to require that Tenant obtain from a different issuer a substitute letter of
credit that complies in all respects with the requirements of this Section, and
Tenant’s failure to obtain such substitute letter of credit within fifteen (15)
business days following Landlord’s written demand therefor (with no other notice
or cure or grace period being applicable thereto, notwithstanding anything in
this Lease to the contrary) shall entitle Landlord to immediately draw upon the
then existing Letter of Credit in whole or in part, without notice to Tenant. In
the event the issuer of any Letter of Credit held by Landlord is placed into
receivership or conservatorship by the Federal Deposit Insurance Corporation or
any successor or similar entity, then, effective as of the date such
receivership or conservatorship occurs, said Letter of Credit shall be deemed to
not meet the requirements of this Section, and, within fifteen (15) business
days thereof, Tenant shall replace such Letter of Credit with cash or a Letter
of Credit conforming to the requirements of this Section 5.1(a) (and Tenant’s
failure to do so shall, notwithstanding anything in this Lease to the contrary,
constitute an Event of Default for which there shall be no notice or grace or
cure periods being applicable thereto other than the aforesaid fifteen (15)
business day period). Any failure or refusal of the issuer to honor the Letter
of Credit shall be at Tenant’s sole risk and shall not relieve Tenant of its
obligations hereunder with respect to the security deposit.

 

(b) The security deposit shall be security for the performance by Tenant of all
of Tenant’s obligations, covenants, conditions and agreements under this Lease.
Within thirty (30) days after the expiration of the Lease Term, and provided
Tenant has vacated the Premises and no Event of Default exists hereunder,
Landlord shall return the security deposit to Tenant, less such portion thereof
as Landlord shall have appropriated to satisfy any default by Tenant hereunder
in accordance with the provisions of this Lease. Upon the occurrence of any
Event of Default by Tenant hereunder, Landlord shall have the right, but shall
not be obligated, to use, apply or retain such portion of the security deposit
as may be reasonably deemed necessary for (i) the payment of any annual Base
Rent or Additional Rent or any other sum as to which the Event of Default
exists, or (ii) the payment of any amount Landlord may spend or become obligated
to spend, to the extent caused by an Event of Default hereunder, including, but
not limited to, any damage or deficiency arising in connection with the
reletting of the Premises. If any portion of the security deposit is so used or
applied, within ten (10) business days after written notice to Tenant of such
use or application, Tenant shall deposit with Landlord cash in an amount
sufficient to restore the security deposit to its original amount or shall
likewise increase the amount of the letter of credit and Tenant’s failure to do
so shall constitute an Event of Default under this Lease. Tenant hereby
authorizes Landlord to deposit the security deposit with the holder of any
mortgage (as defined in Section 20.1) if and to the extent required by said
holder; provided, however, that such holder shall hold the security deposit in
accordance with the terms of this Lease and subject to Tenant’s rights with
respect to the security deposit, as set forth herein.

 

5.2 In the event of the sale or transfer of Landlord’s interest in the Building,
Landlord shall have the right to transfer the security deposit to the purchaser
or assignee. If Landlord transfers the security deposit to a purchaser or
assignee, Tenant shall look only to such purchaser or assignee for the return of
the security deposit, and Landlord shall thereupon be released from all
liability to Tenant for the return of the security deposit and interest thereon.

 

9



--------------------------------------------------------------------------------

5.3 Tenant hereby acknowledges that Tenant will not look to the holder of any
mortgage (as defined in Section 20.1) encumbering the Building for return of the
security deposit and interest thereon if such holder, or its successors or
assigns, shall succeed to the ownership of the Building, whether by foreclosure
or deed in lieu thereof, except if and to the extent the security deposit is
actually transferred to such holder.

 

5.4 Notwithstanding anything to the contrary contained in this Article V, from
and after the date that the Tenant or any Permitted Transferee with respect to
the entire Premises obtains a rating with respect to its senior debt obligations
of Baa by Moody’s Financial Services or BBB by Standard & Poor’s the requirement
for any security deposit shall be extinguished and any Letter of Credit, cash or
other security deposit shall be returned to Tenant within ten (10) days of
Tenant’s notice to Landlord that such credit ratings have been obtained.

 

ARTICLE VI

USE OF PREMISES

 

6.1 Tenant shall use and occupy the Premises solely for the installation,
operations and maintenance of telecommunications equipment and transmissions
facilities, including but not limited to a local and long distance switch, node,
customer, collocation and related equipment, as well as for general offices and
uses accessory thereto and for the licensing of space therein to licensees for
the use of such facilities (“Permitted Uses”), and for no other use or purpose.
Tenant shall not use or occupy the Premises for any unlawful purpose or in any
manner that will constitute waste, nuisance or unreasonable annoyance to
Landlord or other occupants of the Building. Tenant’s use of the Premises shall
also comply with all present and future laws, ordinances (including zoning
ordinances and the land use requirements), regulations, and orders of the County
of Loudoun, Commonwealth of Virginia, and any other public or quasi-public
authority having jurisdiction over the Premises, concerning the use, occupancy
and condition of the Premises and all machinery, equipment and furnishings
therein (“Laws”); provided, however, that the foregoing shall not be interpreted
to require Tenant to perform structural or capital work unless required due to
Tenant’s specific use of the Premises. Landlord represents and warrants to
Tenant that (i) to the best of Landlord’s knowledge, the Building may be used as
a data center under applicable zoning ordinances, (ii) as of the Lease
Commencement Date, the Property, Building and the Premises are in material
compliance with all applicable Laws. Landlord shall, subject to Section 12.3
below and as Tenant’s sole and exclusive remedy for any breach of the
representations and warranties set forth in the preceding sentence, indemnify,
defend, protect and hold Tenant harmless from and against any and all loss,
cost, damage or liability to the extent proximately caused by any breach of such
representations and warranties. Notwithstanding the foregoing, with respect to
the representation contained in clause (ii) above, Landlord shall have the right
to contest any alleged violation in good faith, including, without limitation,
the right to apply for and obtain a waiver or deferment of compliance, the right
to assert any and all defenses allowed by Law and the right to appeal any
decisions, judgments or rulings to the fullest extent permitted by Law.

 

6.2 It is expressly understood that if any present or future law, ordinance,
regulation or order (collectively, “Legal Requirements”) requires any other
permit(s) for the Premises due to Tenant’s particular use thereof, or Tenant’s
improvements or future alterations thereto, Tenant will obtain such permit(s) at
Tenant’s own expense. Further, subject to the provisions of

 

10



--------------------------------------------------------------------------------

Section 6.1 above, Tenant will comply with all legal requirements which impose
on Tenant a duty relating to or arising as a result of Tenant’s use or occupancy
of the Premises. Tenant shall promptly pay all fines, penalties and damages that
may arise out of or be imposed on Landlord or Tenant because of Tenant’s failure
to comply with the provisions of this Section.

 

6.3 Tenant shall pay any business, rent or other taxes that are now or hereafter
levied upon Tenant’s use or occupancy of the Premises, the conduct of Tenant’s
business at the Premises, or Tenant’s equipment, fixtures or personal property
(which Tenant is not, in good faith, challenging or contesting; so long as
Tenant indemnifies, protects and holds Landlord harmless from and against any
losses or damages arising as a result of Tenant’s challenge or contest of such
taxes), so long as the same are not otherwise paid pursuant to Article IV above.
In the event that any such taxes are enacted, changed, or altered so that any of
such taxes are levied against Landlord, or the mode of collection of such taxes
is changed so that Landlord is responsible for collection or payment of such
taxes, Tenant shall pay any and all such taxes to Landlord (which Tenant is not,
in good faith, challenging or contesting; so long as Tenant indemnifies,
protects and holds Landlord harmless from and against any losses or damages
arising as a result of Tenant’s challenge or contest of such taxes)within thirty
(30) days following written demand from Landlord.

 

ARTICLE VII

ASSIGNMENT AND SUBLETTING

 

7.1 Tenant shall not have the right to assign, transfer, mortgage or otherwise
encumber this Lease or sublease or permit anyone to use or occupy the Premises
or any portion thereof, without the prior written consent of Landlord, which
consent shall not be unreasonably withheld, conditioned or delayed by Landlord;
provided, however, that Landlord may withhold its consent to any proposed
assignment, transfer, mortgage or other encumbrance of this Lease or sublease of
the Premises or any portion thereof, among other reasons, if (i) Tenant is in
material default (beyond the giving of applicable notice and the passage of
applicable grace periods) under any material provisions of this Lease, or (ii)
Landlord reasonably determines that the nature of the activities to be conducted
by such proposed assignee or sublessee would physically damage the Building or
impair the reputation of the Building as a first-class data center, or that the
financial history or credit rating of the proposed assignee or sublessee
presents a material risk to Landlord of non-compliance with this Lease. Except
as expressly set forth in Section 7.5 below, no assignment or transfer of this
Lease or the right of occupancy hereunder may be effectuated by operation of law
or otherwise without the prior written consent of Landlord. Any attempted
assignment or transfer by Tenant of this Lease or its interest herein or
sublease of the Premises or any portion thereof in violation of this Article VII
shall, at the option of Landlord, constitute an Event of Default under this
Lease. Except as otherwise specifically provided in Section 7.5 below, Tenant
agrees to give Landlord at least twenty (20) days’ advance written notice of
Tenant’s intention to assign or transfer this Lease or to sublease the Premises
or any portion thereof, along with sufficient information about the proposed
assignee or transferee or sublessee to enable Landlord to make the determination
called for above.

 

7.2 The consent by Landlord to any assignment or subletting shall not be
construed as a waiver or release of Tenant from any and all liability for the
performance of all covenants and obligations to be performed by Tenant under
this Lease, nor shall the collection or acceptance of

 

11



--------------------------------------------------------------------------------

rent from any assignee, transferee or subtenant constitute a waiver or release
of Tenant from any of its liabilities or obligations under this Lease.
Landlord’s consent to any assignment or subletting shall not be construed as
relieving Tenant from the obligation of complying with the provisions of Section
7.1 hereof, as applicable, with respect to any subsequent assignment or
subletting. For any period during which Tenant is in material default hereunder,
Tenant hereby assigns to Landlord the rent due from any subtenant of Tenant and
hereby authorizes each subtenant to pay said rent directly to Landlord. In any
transaction when Landlord’s consent is required, Tenant further agrees to submit
any and all instruments of assignment and sublease to Landlord for Landlord’s
prior written approval as to form and substance, which approval shall not be
unreasonably withheld, conditioned or delayed but which instruments, as an
express condition precedent to Landlord’s prior approval, shall provide that (i)
such sublease or assignment is subject and subordinate to this Lease in all
respects, and to any amendments, modifications, renewals, extensions or
expansions hereof, (ii) Tenant shall remain primarily liable as Tenant
hereunder, (iii) such assignee or sublessee shall conduct a business in the
Premises which is a permitted use pursuant to Article VI of this Lease, (iv) in
the case of an assignment, such assignee is bound by the terms and conditions of
this Lease and assumes all of the obligations and liabilities of Tenant
hereunder, (v) in the case of a sublease, (A) Landlord is not, and will not
become, a party to such sublease, and (B) Landlord’s consent to such sublease
does not create a contractual relationship between Landlord and such sublessee,
nor does it create any liability of Landlord to such sublessee, (vi) Landlord’s
consent to such assignment or sublease does not affect the obligations of
Landlord or Tenant under this Lease, and (vii) Landlord’s consent to such
assignment or sublease shall not be construed to mean that Landlord has approved
any plans or specifications for renovations to the Premises intended by such
assignee or sublessee and that any such work to the Premises must be conducted
in accordance with the terms of this Lease. At Landlord’s option, to be
exercised by written notice (delivered within a reasonable time (not to exceed
sixty (60) days) following delivery of such instrument to Landlord), any such
instrument of assignment or sublease which does not provide the applicable
subsections (i) - (vii) above shall be null and void and of no force or effect.
Notwithstanding the foregoing, the foregoing shall not be construed as limiting
or waiving Landlord’s right, under this Article VII, to consent to an
assignment, transfer, mortgage or other encumbrance of this Lease.

 

7.3 If this Lease is or shall be assigned by Landlord to the holder of a
mortgage against the Building as additional security for such mortgage loan, the
consent of such holder (if required by the terms of the applicable loan
documents) shall be required, when applicable, in the same manner as and in
addition to any consents by Landlord under the terms of this Article VII;
provided, however, that in instances where Landlord’s consent is not required
however, no consent from the holder of such mortgage shall be required.

 

7.4 Tenant shall notify Landlord in writing of any intention by Tenant to market
the Premises or any portion thereof for assignment or sublease.

 

7.5 (a) Subject to the provisions of Section 7.2, and so long as Tenant is not
entering into the transaction for the purpose of avoiding or otherwise
circumventing the remaining terms of this Article VII, Tenant may assign its
entire interest under this Lease or sublease all or any portion of the Premises,
without the consent of Landlord, to (i) an affiliate, subsidiary, or parent of
Equinix, Inc., or a corporation, partnership or other legal entity wholly

 

12



--------------------------------------------------------------------------------

owned by Equinix, Inc. (collectively, an “Affiliated Party”), or (ii) a
successor to Tenant by acquisition or merger, or by a consolidation or
reorganization pursuant to which Tenant ceases to exist as a legal entity (each
such party a “Successor Party”), provided that all of the following conditions
are satisfied (each such transaction described in clause (i) or (ii) above, a
“Permitted Transfer”; and the transferee in each such transaction, whether an
Affiliated Party or Successor Party, a “Permitted Transferee”): (1) Tenant is
not then in material default under this Lease; (2) Tenant shall give Landlord
twenty (20) days advance written notice prior to the effective date of the
proposed Permitted Transfer; and (3) with respect to an acquisition, merger,
consolidation, or reorganization or any Permitted Transfer which results in
Tenant ceasing to exist as a separate legal entity, the applicable successor
shall have a net worth which is at least equal to Tenant’s net worth as of the
day prior to the proposed purchase, merger, consolidation or reorganization.
Tenant’s notice to Landlord shall include information and documentation showing
that each of the above conditions has been satisfied. Simultaneously with any
such Permitted Transfer, Tenant’s successor shall sign a form of assumption
agreement that is approved in advance by Landlord, which approval shall not be
unreasonably withheld, conditioned, or delayed. As used herein, (A) “parent”
shall mean a company which owns a majority of Equinix, Inc.’s voting equity; (B)
“subsidiary” shall mean an entity wholly owned by Equinix, Inc. or a controlling
interest in whose voting equity is owned by Equinix, Inc.; and (C) “affiliate”
shall mean an entity controlled by, controlling or under common control with
Equinix, Inc. Notwithstanding the foregoing, the following additional provisions
must also be satisfied in connection with any Permitted Transfer: (i) the
applicable Affiliated Party or Successor Party shall promptly enter into an
agreement with both Landlord and Equinix, Inc. agreeing to be bound by Tenant’s
obligations hereunder; and (ii) in the event that any Affiliated Party ceases
for any reason to be an Affiliated Party, such event shall constitute a
transfer, to be dealt with in accordance with the provisions set forth in this
Article VII, including without limitation, the Landlord consent provision set
forth in Section 7.1 above.

 

(b) In addition to the provisions of Section 7.5(a) above, Tenant shall have the
right, without the consent of Landlord, to enter into subleases, licenses or
other similar arrangements with its customers, consistent with the custom and
practice of the telecommunications industry, to “co-locate” such customers’
telecommunications equipment within the Premises or to otherwise occupy a
portion of the Premises and to allow such customers to avail themselves of the
services consistent with the permitted uses of the Premises. Any such sublease,
license or customer agreement shall be subject and subordinate in all respects
to all of the terms of this Lease but shall not require any prior consent or
notice to the Landlord and, in the case of a sublease, shall be for a minimum of
10,000 square feet of rentable area and the instruments of sublease shall
include all the provisions set forth in clauses (i) – (vii) of Section 7.2.
Tenant shall from time to time, and upon the written request of Landlord,
provide Landlord with list of all such licensees or customers subject to any
confidentiality requirements of such subtenants, licensees and customers.

 

ARTICLE VIII

MAINTENANCE AND REPAIRS

 

8.1 Except for the obligations of Landlord pursuant to Section 8.2, Tenant shall
keep, and maintain the Premises in reasonably good condition and provide for the
maintenance, repair and replacement of the roof of the Building, all mechanical,
plumbing, heating, ventilation, air

 

13



--------------------------------------------------------------------------------

conditioning, sprinkler and electrical systems and utility service lines within
the Premises, the plumbing system within the Premises, all duct banks, conduits
and fiber lines running through the Premises, the Licensed Power Conduit, as
described below, (collectively, the “Utility Infrastructure”) and all
furnishings, fixtures, personal property, conduits, equipment and improvements
located in, or used in the operation of, the Premises, including without
limitation power distribution units, computer room air conditioners, generators,
fuel tanks, fire protection systems, antennas, satellite dishes, security
systems and similar improvements, equipment and personal property, which have
been, or hereafter is, installed in the Premises (the “Critical Equipment”).
Landlord shall assign to Tenant, or make available to Tenant, any warranties or
guaranties in Landlord’s possession relating to the Utility Infrastructure, the
Critical Equipment, the roof or any other items for which Tenant has any
maintenance or repair responsibilities. Tenant shall be responsible for
obtaining and maintaining all approvals, permits and licenses required by any
federal, state or local government for installation, maintenance and operation
of the Critical Equipment and for paying all fees attendant thereto and for
complying with all other legal requirements relating to the Critical Equipment.
Tenant shall have the right from time to time during the Term to test the
generators in accordance with Tenant’s maintenance schedule. At the expiration
or other termination of the Lease Term, Tenant shall surrender the Premises,
broom clean, in substantially the same order and condition which they are in on
the Access Date, ordinary wear and tear, approved or permitted alterations
(unless Landlord requires removal of same pursuant to the terms of this Lease),
unavoidable damage by the elements, and casualty damage excepted. Tenant shall,
at its own expense, replace any broken or damaged interior glass, windows,
doors, locks, jambs and partition walls, and such replacement items shall be of
the same quality and design as those initially installed by Landlord in the
Premises. In addition, in connection with Tenant’s maintenance, repair, and
replacement obligations under this Lease, Tenant shall, consistent with its
customary practices in similar facilities and at its own cost and expense
establish regular service and maintenance procedures or maintain preventative
maintenance service contracts, with reputable vendors, for servicing portions of
the Building systems, Utility Infrastructure, and Critical Equipment. At the
expiration or other termination of this Lease, Tenant shall surrender the
Premises, including without limitation, the Utility Infrastructure and Critical
Equipment, including replacements thereto or thereof, to Landlord in as good
order and condition as they were on the Access Date or may be put in thereafter
in accordance with this Lease, reasonable wear and tear, functional obsolescence
and damage to the Premises by casualty or condemnation of the Premises excepted.
For the avoidance of doubt, the parties acknowledge and agree that all Utility
Infrastructure and Critical Equipment shall remain upon and be surrendered with
the Premises as a part thereof at the termination or other expiration of the
Term; provided that Tenant may, at Tenant’s sole option, remove any elements of
the Utility Infrastructure or Critical Equipment installed in the Premises by
the Tenant during the term of the Lease, except to the extent that such items
installed by Tenant represent a replacement of items existing in the Premises as
of the date hereof, the intent of the parties being that at the end of the term
of the Lease, the Premises shall be left in the same operating condition as
existed as of the date hereof, reasonable wear and tear, functional obsolescence
and damage to the Premises by casualty or condemnation of the Premises excepted.
In the event Tenant shall be in default with respect to any action that Tenant
is obligated to perform pursuant to this Section 8.1, then Landlord shall have
the right to perform such act on Tenant’s account. Prior to Landlord undertaking
any action to cure or remedy such condition, Landlord shall first give written
notice of such condition to Tenant and allow Tenant two (2) business days
following

 

14



--------------------------------------------------------------------------------

receipt by Tenant of such written notice to cure or remedy the condition
specified in Landlord’s notice; provided, however, that if such condition cannot
be cured within the two (2) business day period, such period shall be extended
for a reasonable additional time, so long as Tenant commences to cure such
condition within the two (2) business day period and proceeds diligently
thereafter to effect such cure. If Tenant fails to cure or remedy such condition
within such time period, then Landlord may cure or remedy such condition and
deliver an invoice, with reasonable supporting documentation, to Tenant for such
costs and expenses, and Tenant shall pay to Landlord the amount of such invoice
within thirty (30) days after delivery by Landlord. The amount of such expenses,
when paid by Tenant, shall be included within Expenses, to the extent such costs
and expenses are not excluded from the definition of Expenses.

 

8.2 Landlord shall keep and maintain in good condition and repair the foundation
and exterior walls of the Building, all driveways, parking areas, sidewalks,
landscaping, grounds adjacent to the Building as well as the Common Areas. In
addition, but subject to the provisions of Section 8.5 below, during the first
Lease Year, Landlord shall keep and maintain in good condition and repair the
roof of the Building. In the event Landlord shall be in default with respect to
any action that Landlord is obligated to perform pursuant to this Section 8.2,
then Tenant shall have the right to perform such act on Landlord’s account.
Prior to Tenant undertaking any action to cure or remedy such condition, Tenant
shall first give written notice of such condition to cure or remedy such
condition, Tenant shall first give written notice of such condition to Landlord
and allow Landlord two (2) business days following receipt by Landlord of such
written notice to cure or remedy the condition specified in Tenant’s notice;
provided, however, that if such condition cannot be cured within the two (2)
business day period, such period shall be extended for a reasonable additional
time, so long as Landlord commences to cure such condition within the two (2)
business day period and proceed diligently thereafter to effect such cure. If
Landlord fails to cure or remedy such condition within such time period, then
Tenant may cure or remedy such condition and deliver an invoice, with reasonable
supporting documentation, to Landlord for such costs and expenses, and Landlord
shall pay to Tenant the amount of such invoice within thirty (30) days after
delivery by Tenant. The amount of such expenses, when paid by Landlord, shall be
included within Expenses, to the extent such costs and expenses are not excluded
from the definition of Expenses.

 

8.3 All injury, breakage and damage to the Premises or to any other part of the
Building or to any equipment, fixtures, personal property or improvements
located in the Building caused by any negligent act or omission or willful
misconduct of Tenant or anyone for whom Tenant is responsible at law (“Tenant
Party”), shall, subject to the provisions of Section 12.3(b) below if
applicable, be repaired at the sole expense of Tenant, except that Landlord
shall have the right, at its option, after Tenant’s failure to cure (or commence
to cure, where applicable) within thirty (30) business days after notice to
Tenant of such injury, breakage or damage, to make such repairs and to charge
Tenant for all reasonable costs and expenses incurred in connection therewith as
Additional Rent hereunder. Should an emergency or similar situation occur and
delay would cause or is likely to cause preventable injury to persons or
property, Landlord may elect to act without notice to Tenant to repair or abate
the emergency condition.

 

8.4 (a) Tenant shall not cause or permit any Hazardous Materials to be
generated, used, released, stored or disposed of in or about the Building,
provided that Tenant may use and

 

15



--------------------------------------------------------------------------------

store reasonable quantities of Hazardous Materials as are customarily maintained
on site by data center tenants and as may be reasonably necessary for Tenant to
conduct normal operations in the Premises, taking into account the Permitted
Uses. At the expiration or earlier termination of this Lease, Tenant shall
surrender the Premises to Landlord free of Hazardous Materials generated, stored
or disposed of by Tenant and free of all Environmental Default (as defined
below) by Tenant, except that Tenant shall not be required to remove fuel
storage tanks which are leak free and otherwise in compliance with applicable
Environmental Laws. For purposes of this Section 8.4:

 

(i) “Hazardous Materials” means (A) asbestos and any asbestos containing
material and any substance that is then defined or listed in, or otherwise
classified pursuant to, any Environmental Law or any other applicable Law as a
“hazardous substance,” “hazardous material,” “hazardous waste,” “infectious
waste,” “toxic substance,” “toxic pollutant” or any other formulation intended
to define, list, or classify substances by reason of deleterious properties such
as ignitability, corrosivity, reactivity, carcinogenicity, toxicity,
reproductive toxicity, or Toxicity Characteristic Leaching Procedure (TCLP)
toxicity, (B) any petroleum and drilling fluids, produced waters, and other
wastes associated with the exploration, development or production of crude oil,
natural gas, or geothermal resources, and (C) any petroleum product,
polychlorinated biphenyls, urea formaldehyde, radon gas, radioactive material
(including any source, special nuclear, or by-product material), medical waste,
chlorofluorocarbon, lead or lead-based product, and any other substance whose
presence could be detrimental to the Building or the Land or hazardous to health
or the environment; and

 

(ii) “Environmental Law” means any present and future Law and any amendments
(whether common law, statute, rule, order, regulation or otherwise), permits and
other requirements or guidelines of governmental authorities applicable to the
Building or the Land and relating to the environment and environmental
conditions or to any Hazardous Material (including, without limitation, CERCLA,
42 U.S.C. § 9601 et seq., the Resource Conservation and Recovery Act of 1976, 42
U.S.C. § 6901 et seq., the Hazardous Materials Transportation Act, 49 U.S.C. §
1801 et. seq., the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et
seq., the Clean Air Act, 33 U.S.C. § 7401 et seq., the Toxic Substances Control
Act, 15 U.S.C. § 2601 et seq., the Safe Drinking Water Act, 42 U.S.C. § 1101 et
seq., the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq., and any
so-called “Super Fund” or “Super Lien” law, any Law requiring the filing of
reports and notices relating to hazardous substances, environmental laws
administered by the Environmental Protection Agency, and any similar state and
local Laws, all amendments thereto and all regulations, orders, decisions, and
decrees now or hereafter promulgated thereunder concerning the environment,
industrial hygiene or public health or safety).

 

(b) Notwithstanding any termination of this Lease, Tenant shall indemnify and
hold Landlord, its employees and agents harmless from and against any damage,
injury, loss, liability, charge, demand or claim (expressly excluding
consequential or punitive damages) based on or arising out of the presence or
removal of, or failure to remove, Hazardous Materials generated, used, released,
stored or disposed of by Tenant or any Tenant Party (other than Landlord or
anyone for whom Landlord is responsible (“Landlord Party”)) in or about the
Building, whether before or after the Lease Commencement Date. In addition,
Tenant shall give Landlord immediate verbal and follow-up written notice of any
actual or threatened

 

16



--------------------------------------------------------------------------------

Environmental Default of which Tenant has knowledge, which Environmental Default
Tenant shall cure in accordance with all Environmental Laws and to the
reasonable satisfaction of Landlord and only after Tenant has obtained
Landlord’s prior written consent, which shall not be unreasonably withheld,
conditioned or delayed. An “Environmental Default” means any of the following by
Tenant or any Tenant Party (other than Landlord or any Landlord Party): a
violation of an Environmental Law; a release, spill or discharge of a Hazardous
Material on or from the Premises in violation of applicable Environmental Law,
the Land or the Building; an environmental condition requiring responsive action
under applicable Environmental Law; or an emergency environmental condition.
Upon any Environmental Default, in addition to all other rights available to
Landlord under this Lease, at law or in equity, Landlord shall have the right
but not the obligation to immediately enter the Premises subject to any notice
requirements contained herein, to supervise and approve any actions taken by
Tenant to address the Environmental Default, and, if Tenant fails to promptly
address same to Landlord’s reasonable satisfaction, to perform, at Tenant’s sole
cost and expense, any lawful action necessary to address same. If any lender or
governmental agency shall require testing to ascertain whether an Environmental
Default is pending or threatened, and Landlord, as a result of such testing,
determines that Tenant has committed an Environmental Default that continues,
then Tenant shall pay the reasonable costs of such testing as Additional Rent.
Promptly upon request, Tenant shall execute from time to time affidavits,
representations and similar documents concerning Tenant’s best knowledge
regarding Tenant’s compliance with this Article VIII.

 

(c) Landlord represents and warrants to Tenant that, to the best of Landlord’s
knowledge, the Land and Building (i) are not (as of the date of execution of
this Lease) and have not been a site for the use, generation, manufacture,
storage, disposal or transportation of any Hazardous Materials, and (ii) there
are presently (as of the date of execution of this Lease) no Hazardous Materials
in the Premises, except such minor amounts as are customarily found in similar
projects, all of which are stored, maintained and used in accordance with
Environmental Laws. Landlord hereby agrees to indemnify, defend, protect and
hold harmless and defend Tenant, its directors, officers, employees, agents,
permitted successors and assigns from and against any and all direct loss, cost,
damage, or liability (expressly excluding consequential or punitive damages),
including, without limitation, any claims, fines, penalties, charges,
administrative and judicial proceedings and orders, judgments, remedial action
requirements and enforcement actions of any kind, and all costs and expenses
incurred in connection therewith), arising out of (i) any handling, treatment,
removal, storage, decontaminations, clean up, transport or disposal of any
Hazardous materials located in, on or under the Land and/or Building by Landlord
or any Landlord Party and (ii) Landlord’s breach of the foregoing representation
or warranty. The foregoing indemnity shall not, however, apply to any cost and
expenses associated with any Hazardous Materials placed in, on or under the Land
and/or Building by Tenant or any Tenant Party.

 

8.5 As provided in Sections 8.1 and 8.2 above, it is the intent of the parties
that the Landlord shall maintain and repair the roof of the Building during the
first Lease Year and that Tenant shall maintain and repair the roof of the
Building during the balance of the Lease Term. Landlord has commissioned a third
party report to determine the items of repair that currently need to be
performed on the roof. Upon the receipt of such report Landlord shall promptly
provide a copy thereof to Tenant. Within thirty (30) days of Tenant’s receipt of
such report, Tenant shall have the right to elect to replace the roof of the
Building at Tenant’s sole cost and

 

17



--------------------------------------------------------------------------------

expense, subject to Tenant receiving a payment from Landlord in the amount that
Landlord would have reasonably spent to repair the items specified in such third
party report as requiring repair. In the event that Landlord and Tenant are
unable to agree on the amount of the Landlord’s payment within thirty (30) days
of Tenant’s notice of its election to replace the roof, then, at Tenant’s
option, such notice shall be deemed rescinded and Landlord’s and Tenant’s
obligations with respect to the roof shall be as set forth in Sections 8.1 and
8.2 or, alternatively, Tenant may replace the roof at its sole cost. In the
event that Tenant proceeds to replace the roof, Landlord shall make access
thereto available to Tenant as soon as reasonably possible, notwithstanding the
provisions of Section 2.4 above.

 

ARTICLE IX

ALTERATIONS

 

9.1 Landlord shall (i) construct and install, or cause to be constructed and
installed, at its expense, concrete block fire-rated walls within the Connector,
separating the Building and Building 2, along with other improvements within the
Connector, all as shown on Exhibit A-2 attached hereto (the “Connector Work”),
and (ii) prior to the Access Date, perform the testing and other work set forth
on Exhibit C attached hereto (the “Landlord’s Work”). Landlord shall submit
plans in connection with its application for building permits for construction
of the Connector Work as soon as practical but no later than the thirty (30)
days after the Effective Date and, upon receipt of such permits, diligently
pursue to completion the construction of the Connector Work. It is understood
and agreed that Landlord will not make, and is under no obligation to make, any
structural or other alterations, installations, additions or improvements in or
to the Premises or Building except as provided in this Section 9.1. If, as a
result of additional testing performed by Tenant, deficiencies are discovered to
exist in the Critical Equipment or Utility Infrastructure, Tenant shall be
responsible for resolving such deficiencies at its sole expense.

 

9.2 Tenant will not make or permit anyone to make any alterations, additions or
improvements (hereinafter referred to collectively as “improvements”), in or to
the Premises without the prior written consent of Landlord which consent may not
be unreasonably withheld, conditioned or delayed and may be made subject to such
conditions as Landlord reasonably designates, if such improvements (i) affect
the structure of the Building, (ii) affect the functioning of the Building’s
mechanical, electrical, life safety, security, plumbing or HVAC systems, (iii)
require reinforcement of floors, or (iv) are visible from the exterior of the
Premises. Landlord’s consent shall not be required with respect to any proposed
improvements that (i) do not affect the structure of the Building, (ii) do not
affect the functioning of the Building’s mechanical, electrical, life safety,
security, plumbing, or HVAC systems, and (iii) are not visible from the exterior
of the Premises; however, Tenant shall furnish Landlord with advance written
notification of any material improvements to the Premises. Prior to performing
any improvements where Landlord’s consent would be required, Tenant shall obtain
Landlord’s approval of all plans and specifications, and shall obtain the
approval by Landlord of the contractor or other persons who will perform the
work (which approval, in each case, shall not be unreasonably withheld,
conditioned or delayed). In the event that Landlord’s consent is required for
any improvements and Tenant submits to Landlord, pursuant to the preceding
sentence, the applicable plans and specifications and the name of the contractor
or other person performing such work, Landlord shall approve or disapprove (and
if disapproved such disapproval shall

 

18



--------------------------------------------------------------------------------

include a description of the basis therefor) such items within ten (10) business
days of receipt of such items, provided that if Landlord fails to respond to
Tenant’s request for approval within such ten (10) day period, Tenant may
deliver to Landlord a second notice, which notice must state: “ATTENTION: SECOND
NOTICE PURSUANT TO SECTION 9.2 OF LEASE – FAILURE TO TIMELY RESPOND MAY RESULT
IN DEEMED APPROVAL.” If Landlord does not respond to said second notice within
five (5) business days following receipt of said second notice, all such items
submitted to Landlord shall be deemed approved. Tenant’s right to perform any
improvements shall be conditioned upon Tenant’s obtaining all necessary permits
and approvals for such work, and Tenants obtaining and providing Landlord with
certificates of insurance evidencing specified insurance. All improvements
performed by or for Tenant must conform to all laws, regulations and
requirements of the Federal, State and Loudoun County governments but there
shall be no construction standards on Tenant, such as building standard
improvements, or any similar concept, except such as may be required by such
laws, regulations and requirements. Landlord’s review and approval of any plans
and specifications or consent to the performance of work described therein (if
such consent is required hereunder) shall not be deemed an agreement by Landlord
that such plans, specifications and work conform with all applicable Legal
Requirements and requirements of the insurers of the Building nor deemed a
waiver of Tenant’s obligations under this Lease with respect to Legal
Requirements and insurance requirements nor impose any liability or obligation
upon Landlord with respect to the completeness, design sufficiency or compliance
with Legal Requirements or insurance requirements of such plans, specifications
and work. If Landlord incurs third-party architectural or engineering fees and
costs in the review of Tenant’s plans, Tenant will reimburse Landlord for the
reasonable cost of such review. Tenant agrees to obtain and deliver to Landlord
written, unconditional waivers of mechanics’ and materialmen’s liens against the
Building and the Land from all proposed contractors, subcontractors, laborers
and material suppliers for all work, labor and services to be performed and
materials to be furnished in connection with improvements to the Premises, and
to permit Landlord to post notices of non-responsibility within the Premises.
Upon completion of the work, Tenant shall provide Landlord with final release of
lien forms executed by all major contractors, subcontractors, laborers and
materials suppliers. If, notwithstanding the foregoing, any mechanic’s or
materialmen’s lien is filed against the Premises, the Building and/or the Land,
for work claimed to have been done for, or materials claimed to have been
furnished to, the Premises on Tenant’s account, such lien shall be discharged by
Tenant within twenty (20) days after Tenant has notice thereof, at Tenant’s sole
cost and expense, by the payment thereof or by the filing of a surety bond in
form legally sufficient to discharge the lien. If Tenant shall fail to discharge
any such mechanic’s or materialmen’s lien, Landlord may, at its option,
discharge such lien and treat the cost thereof (including reasonable attorneys’
fees incurred in connection therewith) as Additional Rent payable with the next
monthly installment of Base Rent falling due at least thirty (30) days
thereafter; it being expressly agreed that such discharge by Landlord shall not
be deemed to waive or release the default of Tenant in not discharging such
lien. It is understood and agreed that any improvements to the Premises shall be
conducted on behalf of Tenant, and that Tenant shall be fully responsible
therefor. It is further understood and agreed that in the event Landlord shall
give its written consent to the making of any improvements to the Premises (if
such consent is required hereunder), such written consent shall not be deemed to
be an agreement or consent by Landlord to subject its interest in the Premises,
the Building or the Land to any mechanic’s or materialmen’s liens which may be
filed in connection therewith. Upon completion of any

 

19



--------------------------------------------------------------------------------

material improvements by Tenant, Tenant shall provide Landlord with as-built
architectural plans showing the work and electrical layout in a “CADD” format.
The parties acknowledge that, subject to Tenant’s compliance with the
requirements of this Section 9.2 and Landlord’s prior consent, which consent
will not be unreasonably withheld, Tenant shall have the right to install
additional emergency electrical generators and fuel storage tanks in areas
outside the Building at grade level or below grade level that are mutually
acceptable to Landlord and Tenant, to install supplemental air conditioning
systems within the Premises requiring the placement of mechanical cooling
systems on the roof of the Building in areas mutually acceptable to Landlord and
Tenant, to modify the existing sprinkler and life-safety systems, and erect
bollards and/or other perimeter security measures in areas mutually acceptable
to Landlord and Tenant.

 

9.3 Subject to Section 12.3 below, Tenant shall indemnify and hold Landlord
harmless from and against any and all losses, costs, liens, claims, liabilities
and damages based on or arising, directly or indirectly, by reason of the making
of any improvements to the Premises by Tenant or any Tenant Party. If any
improvements are made without the prior written consent of Landlord (if such
consent is required hereunder), Landlord shall have the right to be exercised by
written notice to Tenant, within thirty (30) days following Landlord’s discovery
that such improvements were made without its consent in violation of this Lease,
to require the removal and correction of such improvements and the restoration
of the Premises to their condition immediately prior thereto, and Tenant shall
be directly liable for all costs and expenses incurred by Landlord in connection
therewith. All improvements affixed to the Premises or the Building made by
either party shall remain upon and be surrendered with the Premises as a part
thereof at the end of the Lease Term, except that if Tenant is not in material
default under this Lease, Tenant shall have the right to, at Tenant’s sole
option, remove, prior to the expiration of the Lease Term, the alterations,
furnishings, trade fixtures and equipment installed by Tenant in the Premises
solely at the expense of Tenant. All damage and injury to the Premises or the
Building caused by any such removal shall, subject to the provisions of Section
12.3(b) below if applicable, be repaired by Tenant, at Tenant’s sole expense. If
any property of Tenant is not removed by Tenant prior to the expiration or
termination of this Lease, the same shall become the property of Landlord and
shall be surrendered with the Premises as a part thereof.

 

ARTICLE X

SIGNS

 

10.1 No sign, advertisement or notice referring to Tenant shall be inscribed,
painted, affixed or otherwise displayed on any part of the exterior or the
interior of the Building (other than signs in the interior of the Premises that
are not visible from outside the Premises) without the prior written approval of
Landlord which approval shall not be unreasonably withheld, conditioned or
delayed. Subject to Landlord’s reasonable approval as aforesaid, Tenant shall
have the right to install, at its sole expense, signage on the exterior of the
Building and a monument sign on the Land. Tenant shall obtain all required
permits for such signage and shall otherwise comply with the requirements of
Section 9.2. All of Tenant’s signage that is approved by Landlord shall be
removed at the expiration or earlier termination of the Lease Term, and Tenant
shall repair any damage to the Building resulting therefrom, at Tenant’s cost
and expense. If any sign, advertisement or notice that has not been approved by
Landlord is exhibited or installed by Tenant, Landlord shall have the right to
remove the same at Tenant’s expense. Landlord reserves the right to affix,
install and display such signs, advertisements and notices on any part of the
exterior or interior of the Building as may be required by applicable law.

 

20



--------------------------------------------------------------------------------

ARTICLE XI

ACCESS

 

11.1 Tenant shall have at all times during the Lease Term, that is 24 hours a
day, 7 days a week, reasonable access to the Common Areas and the Premises.
Tenant will permit Landlord, or its agents or representatives, to enter the
Premises, without charge therefor to Landlord and without diminution of the rent
payable by Tenant, (i) to examine, inspect and protect the Premises and the
Building (provided that such entry for examination or inspection shall not be
more frequent than quarterly without specific cause therefor), (ii) to make such
alterations and/or repairs as in Landlord’s reasonable judgment may be required
by law or be necessary to maintain the Building in good condition and repair
(provided that Landlord shall take all reasonable effort to minimize any
inconvenience or interruption to Tenant’s activities on the Premises), and (iii)
to comply with and carry out Landlord’s obligations under this Lease; provided,
however, Landlord shall not be entitled to (x) prevent access to any portion of
the Premises or (y) materially interfere with or impair Tenant’s use of the
Premises or other rights under this Lease including any material impairment to
Tenant’s ability to operate a data center therein twenty four (24) hours a day,
seven (7) days a week, except in emergency cases (in which event Landlord will
nevertheless use diligent efforts to minimize any interruption where practical).
In connection with any such entry, Landlord shall reasonably endeavor to
minimize the disruption, to Tenant’s use of the Premises, shall give Tenant at
least forty-eight (48) hours email or written notice of such entry (except in
the event of an emergency) and shall reasonably endeavor to conduct such entry
only during normal working hours (except in the event of an emergency). Tenant
will have the right to require that Landlord be accompanied by a representative
of Tenant during any such entry (except in the case of emergency). Landlord
reserves the right to grant easements, rights, and dedications that Landlord
deems necessary or desirable for the benefit of the Property, and to record
personal maps and restrictions in connection therewith, provided such easements,
rights and dedications do not materially interfere with or impair Tenant’s use
of the Premises or other rights under this Lease.

 

11.2 Landlord and Tenant acknowledge that the Project currently is served by a
fiber duct bank containing twenty-four (24) conduits. Landlord shall grant to
Tenant, on Landlord’s standard form but for no additional charge, an exclusive
license coterminous with the term of this Lease to use, at Tenant’s sole cost
and expense, eight (8) of the twenty-four (24) existing conduits in the fiber
loop serving Ashburn Business Park extending from MH-T1 through and including
MH-T15 with two (2) connections to the Building, all as shown on Exhibit A-3
attached hereto, (the “Licensed Conduits”) for any lawful telecommunications
purpose, including, without limitation, for purposes of pulling dark fiber
through the Licensed Conduits and using such fiber in connection with Tenant’s
business operations within the Premises. Such license shall include the right to
use existing fiber within the Licensed Conduits subject to the rights of fiber
carriers. Landlord reserves the right at all times during the Term to access and
splice into, within any manhole, all unused fiber brought in by carriers and
service providers (but not Tenant’s infrastructure) within the Licensed
Conduits. Tenant shall deliver to Landlord as built drawings using Autocad
showing all carrier telecommunication, fiber and copper wire and cables within
the Licensed Conduits together with a list of all carriers within thirty (30)
days of

 

21



--------------------------------------------------------------------------------

the Lease Commencement Date and thereafter within fifteen (15) days of the
addition of such wiring or cable. Tenant shall be responsible for obtaining and
maintaining all approvals, permits and licenses required by any federal, state
or local government for installation and operation of the Licensed Conduits and
for paying all fees attendant thereto and for complying with all other Legal
Requirements relating to the Licensed Conduits. Tenant shall have sole
responsibility for the maintenance, repair and replacement of the Licensed
Conduits and of all servicing ancillary thereto. Subject to Landlord’s
reasonable rules and regulations, Tenant shall have access to all
telecommunications vaults, manholes and underground facilities on the Land or
any other adjoining property owned by Landlord or its affiliates for the purpose
of servicing any of Tenant’s cables or equipment in or adjacent to the Licensed
Conduits and of splicing into unused fiber brought in by carriers and service
providers (but not Landlord’s infrastructure) within the conduits other than the
Licensed Conduits. In addition, subject to Landlord’s consent as to location and
to the terms of Article IX hereof, Tenant shall have the right to install and
shall be granted a license to use, a fiber duct bank originating from an offsite
Tenant facility transversing the Land or other land owned by Landlord and
connecting to the Licensed Conduits. Landlord shall cooperate with Tenant and
use commercially reasonable efforts to obtain necessary easements from adjoining
land owners to such fiber duct bank. Tenant shall coordinate with Landlord
concerning any penetration of the exterior façade of the Building and concerning
any potential interference with other Building utilities. All repairs to the
Property made necessary by reason of the furnishing, installation, maintenance,
or operation of the Licensed Conduits or any replacements thereof shall be at
Tenant’s sole cost. Upon the expiration or earlier termination of this Lease,
subject to the rights of the affected carrier or provider, the fiber in the
Licensed Conduits shall become the property of Landlord and Tenant hereby
assigns all right, title, and interest of Tenant therein to Landlord. Tenant’s
use of the Licensed Conduits shall not interfere with the structure of the
Building, any of the building systems, or the equipment or property (including
airwaves reception and other equipment) of any other tenant in the Building or
any third party providing services to the Building. Landlord shall have no
liability on account of any damage to or interference with the operation of the
Licensed Conduits by any third party. Each party shall defend, indemnify and
hold harmless the other, and its affiliates and agents, from and against any
loss, cost, damage or expense (including reasonable attorneys’ fees) incurred by
such party arising out of or as a result of the other’s exercise of any
easements, licenses and rights under this Section 11.2 or the breach of the
provisions of this Section 11.2.

 

11.3 Landlord and Tenant acknowledge that critical power is currently provided
to the Project through two stacked conduits originating from the switchgear
located on the Land (“Power Conduits”). In order that Tenant be able to contract
directly with the electrical provider, the existing switchgear will be separated
into two independent switchgears, Switchgear A and Switchgear BC, by means of a
tie breaker, with Switchgear BC being dedicated solely to providing critical
power to the Building. Landlord shall grant to Tenant, on Landlord’s standard
form but for no additional charge, an exclusive license coterminous with the
Term of this Lease to use, at Tenant’s sole cost and expense, the Switchgear BC
and one of the Power Conduits from Switchgear BC up to and including the point
at which power feeders are connected to the Building, as shown on Exhibit A-4
hereto (the “Licensed Power Conduit”) for the purpose of providing critical
power to the Premises. Tenant shall be responsible for obtaining and
maintaining, to the extent required, all approvals, permits and licenses
required by any federal, state or local government or utility provider for
installation and operation of the Switchgear BC and the Licensed Power Conduit,
from the point of connection to the utility provider in the

 

22



--------------------------------------------------------------------------------

switchgear to the Building, for paying all fees attendant thereto and for
complying with all other legal requirements relating to the Switchgear BC and
the Licensed Power Conduit. Tenant shall have the sole responsibility for
maintenance, repair and replacement of Switchgear BC and the Licensed Power
Conduit and all facilities ancillary thereto, if any. Landlord shall have the
sole responsibility for maintenance, repair and replacement of Switchgear A and
all facilities ancillary thereto, including the tie breaker, and for obtaining
all approvals, permits and licenses required by any federal, state or local
government or utility provider for installation and operation of Switchgear A,
for paying all fees attendant thereto and for complying with all other legal
requirements relating to Switchgear A. Prior to performing maintenance within
its respective switchgear, the party performing such maintenance shall provide
reasonable notice to the other party except in an emergency. Subject to
Landlord’s reasonable rules and regulations, Tenant shall have access to all
manholes and underground facilities relating to and for the purpose of servicing
and maintaining the Licensed Power Conduit. Tenant shall coordinate with
Landlord concerning any penetration of the exterior side of the Building in
concerning any potential interference with other Building utilities. All repairs
to the Project made necessary by reason of the furnishing, installation,
maintenance or operation of the Licensed Power Conduit or any replacements
thereof, shall be at Tenant’s sole cost. Upon the expiration or early
termination of this Lease, the Licensed Power Conduit and all wiring and cables
within shall become the property of Landlord and Tenant hereby assigns all right
and title and interest therein to Landlord. Tenant’s use of the Licensed Power
Conduit shall not interfere with the structure of the Building, and any other
Building systems for the equipment or property of any third party providing
services to the Building. Except for such as arise from Landlord’s gross
negligence or willful misconduct or as provided in Section 11.4 below, Landlord
shall have no liability on account of any damage to or interference with the
operation of the Licensed Conduits by any third party. Landlord and Tenant each
reserve the right in connection with the maintenance, repair, replacement of and
splicing within the Power Conduits or other conduits serving the Project, and
upon reasonable advance written notice to the other, to cause critical power to
be interrupted to any building on the Land, it being recognized that any such
interruption may cause Landlord or Tenant, as the case may be, to be required to
implement use of redundant power during such periods of interruption.

 

11.4 Notwithstanding any contrary provision of this Lease, in the event there is
a telecommunications or data interruption in the Premises that (i) is not the
result of a general failure of service on the part of the applicable
telecommunications provider and (ii) threatens Tenant’s ability to provide
services to its customers from the Premises, for a reason not caused by the acts
of Tenant or any Tenant Party (“Service Interruption”), Tenant shall promptly
provide written notice of a Service Interruption to Landlord (“Service
Interruption Notice”). If the Service Interruption Notice is provided by
facsimile transmission such notice shall be deemed delivered upon telephone
confirmation of receipt of the transmission thereof at the appropriate party’s
address for notice purposes. If the Service Interruption Notice is delivered to
Landlord during business hours, Landlord shall have six (6) hours to commence
taking commercially reasonable efforts to cure said Service Interruption and
shall thereafter diligently pursue such cure to completion using commercially
reasonable efforts. If the Service Interruption Notice is delivered to Landlord
outside of business hours, Landlord shall have until the next business day, but
in no event longer than fifteen (15) hours, to commence curing said Service
Interruption and shall diligently pursue such cure of a Service Interruption to
completion. If Landlord does not commence the cure of the Service Interruption
within the applicable cure

 

23



--------------------------------------------------------------------------------

commencement period, Tenant shall be entitled to undertake such commercially
reasonable efforts as are necessary to cure the Service Interruption. Subject to
the rights of other tenants in the Project, Tenant shall have the right to enter
such portions of the Project as may be reasonably required to effectuate any
reasonable cure of such Service Interruption, provided that (i) Tenant shall use
all reasonable efforts to include the Landlord’s Project manager or Project
personnel in connection with the entry into any portions of the Project outside
of the Premises, and (ii) Tenant shall repair any damage caused by any such
repair activities of Tenant and shall indemnify and hold Landlord harmless from
any claims, including any related attorneys fees, by other tenants in the
Project for damage to persons or property resulting from such activities of
Tenant. Tenant shall be entitled to reimbursement for the sums reasonably
expended by Tenant to effectuate such cure within thirty (30) days after
submitting a written invoice of said sums to Landlord; provided that, if
Landlord disputes the amount of such claim for reimbursement, Landlord shall
give Tenant written notice of such dispute prior to the end of such thirty (30)
day period in which event, and prior to the commencement of any collection
action on Tenant’s part, Landlord and Tenant shall meet and confer on not less
than two (2) occasions (at a mutually agreeable time and place in the Ashburn,
Virginia area) in the ensuing sixty (60) days in an attempt to resolve such
dispute. In no event shall Tenant be entitled to offset such sums.

 

ARTICLE XII

INSURANCE

 

12.1 Throughout the Lease Term, Landlord shall maintain, at Tenant’s sole
expense:

 

(a) Property damage insurance covering the Building and, subject to Section 12.3
below, all equipment and fixtures installed therein providing protection against
any peril included within the classification “All Risk” inclusive of standard
fire and extended coverage insurance, including endorsements against vandalism,
malicious mischief and other perils in an amount equal to the replacement cost
thereof, exclusive of architectural and engineering fees, excavation, footings
and foundations with a deductible amount of not more than $10,000.

 

(b) Commercial general liability insurance against claims for bodily injury and
property damage occurring in or about the Land and Building in amounts as shall
from time to time be carried by owners and operators of comparable buildings,
but in no event less than Five Million Dollars ($5,000,000), with a commercially
reasonable deductible.

 

Tenant shall reimburse Landlord for the cost of all premiums for insurance
required under this Section 12.1 within thirty (30) days of written demand from
Landlord accompanied by reasonable supporting documentation and such sums shall
be considered Additional Rent hereunder.

 

12.2 Throughout the Lease Term, Tenant shall insure the contents of the
Premises, including all furnishings, trade fixtures, and equipment used or
installed in the Premises by Tenant, and any other personal property of Tenant
therein against loss due to fire and other casualties included in standard
extended coverage insurance policies in minimum amounts not less than the full
replacement cost of Tenant’s furnishings, trade fixtures, equipment and other
personal property with a deductible amount of not more than $100,000. Throughout
the Lease

 

24



--------------------------------------------------------------------------------

Term, Tenant shall obtain and maintain comprehensive public liability insurance
in a company or companies licensed to do business in the Commonwealth of
Virginia and approved by Landlord, such approval not to be unreasonably
withheld, conditioned or delayed. Such insurance shall be in minimum amounts of
Four Million Dollars ($4,000,000) per occurrence plus a general aggregate of Ten
Million Dollars ($10,000,000) for injury to persons and damage to property and
shall be for a minimum term of one (1) year. In addition, at all times when any
construction is in progress, Tenant shall maintain or cause to be maintained by
its contractors and subcontractors with companies reasonably approved by
Landlord, builders risk insurance, completed value form, covering all physical
loss, in amounts reasonably satisfactory to Landlord. In addition, each of said
policies of insurance shall name Landlord and others designated by Landlord, as
additional insureds. If requested by the holder of any mortgage or deed of trust
against the Building, the public liability policy referred to above shall also
name such holder as an additional insured thereunder. Receipts or certificates
evidencing payment of the premiums for such insurance shall be delivered by
Tenant at least annually. Each such policy shall contain an endorsement
prohibiting cancellation or reduction of coverage without first giving Landlord
and the holder of any mortgage or deed of trust on the Building at least thirty
(30) days’ prior written notice of such proposed action.

 

12.3 (a) Notwithstanding any provisions of this Lease to the contrary, Tenant
hereby waives its right of recovery against Landlord and releases Landlord from
any claim for which Landlord may otherwise be liable arising out of losses,
claims, casualties or other damages to the extent either (i) such loss, claim,
casualty or other damage would have been covered under insurance coverage Tenant
is required to maintain pursuant to this Article XII or (ii) Tenant receives
insurance proceeds on account of any such losses, claims, casualties or other
damages. Each policy of property insurance obtained by Tenant pursuant to the
provisions of this Article XII shall include a waiver of the insurer’s right of
subrogation against Landlord, and shall contain an endorsement to the effect
that any loss payable under such policy shall be payable notwithstanding any act
or negligence of Landlord, or any Landlord Party, which might, absent such
agreement, result in the forfeiture of payment for such loss.

 

(b) Notwithstanding any provisions of this Lease to the contrary, Landlord
hereby waives its right of recovery against Tenant and releases Tenant from any
claim for which Tenant may otherwise be liable arising out of losses, claims,
casualties or other damages to the extent either (i) such loss, claim, casualty
or other damage would have been covered under insurance coverage Landlord is
required to maintain insurance pursuant to this Article XII or (ii) Landlord
receives insurance proceeds on account of any such losses, claims, casualties or
other damages. Each policy of property insurance obtained by Landlord with
respect to the Building or Property pursuant to this Article XII or otherwise
shall include a waiver of the insurer’s right of subrogation against Tenant, and
shall contain an endorsement to the effect that any loss payable under such
policy shall be payable notwithstanding any act or negligence of Tenant, or any
Tenant Party, which might, absent such agreement, result in the forfeiture of
payment for such loss.

 

25



--------------------------------------------------------------------------------

ARTICLE XIII

UTILITIES

 

13.1 Tenant agrees to contract directly for and timely pay for all utilities
serving the Premises prior to delinquency and to provide and shall pay directly
all charges relating to, janitorial services to the Premises.

 

13.2 Tenant shall have the right to install in the Premises such electronic and
other security equipment as Tenant typically provides in other facilities
operated by Tenant and to provide such other security services as Tenant deems
reasonably necessary for the operation of Tenant’s facility in the Premises.
Landlord will reasonably cooperate with Tenant’s security requirements.

 

13.3 Landlord and Tenant acknowledge that electricity for the entire Connector
is provided through the Licensed Power Conduit. Landlord and Tenant agree that
Tenant shall have the right at any time, at Tenant’s expense, to install
submeters to measure the cost of electricity being used in the portion of the
Connector being retained by Landlord and bill Landlord for such cost, which cost
Landlord will pay to Tenant within twenty (20) days of receipt of an invoice
accompanied by reasonable supporting documentation. In addition, Landlord hereby
agrees that upon commencing any material work in Building 2, Landlord shall, at
its expense, either (i) disconnect from the Licensed Power Conduit all interior
lights within the portion of the Connector being retained by Landlord or (ii) if
Tenant has not done so in accordance with the preceding sentence, install
submeters measuring the cost of electricity being used in the portion of the
Connector being retained by Landlord and reimburse Tenant for such cost in
accordance with the above procedure.

 

ARTICLE XIV

LIABILITY OF LANDLORD

 

14.1 Except as expressly provided to the contrary in this Lease, Landlord shall
not be liable to Tenant, its employees, agents, business invitees, licensees,
customers, clients, family members or guests for any damage, injury, loss,
compensation or claim, based on, arising out of or resulting from any cause
whatsoever, including but not limited to the following: (i) repairs to any
portion of the Premises or the Building; (ii) interruption in the use of the
Premises; (iii) any accident or damage resulting from the use or operation (by
Landlord, Tenant or any other person or persons) of elevators, or of the
heating, cooling, electrical or plumbing equipment or apparatus; (iv) the
termination of this Lease by reason of the destruction of the Premises or the
Building; (v) any fire, robbery, theft, mysterious disappearance and/or any
other casualty; (vi) the actions of other tenants in the Building, if any, or of
any other person or persons; and (vii) any leakage in any part or portion of the
Premises or the Building, or from water, rain or snow that may leak into, or
flow from, any part of the Premises or the Building, or from drains, pipes or
plumbing fixtures in the Building; provided, however, that Landlord shall not be
released pursuant to this Section 14.1 from any liability (i) resulting directly
from Landlord’s breach of, or default as to, or failure to comply with, any of
its covenants, warranties or other obligations under this Lease, or (ii) subject
to Section 12.3(a) above, property damage, personal injury or death caused
directly by Landlord’s negligence or willful misconduct or the negligence or
willful misconduct of any Landlord Party. In no event (notwithstanding anything
in the immediately preceding sentence or elsewhere in this Lease to the
contrary) shall Landlord have any liability to Tenant for any claims based on
the interruption of or loss to Tenant’s business.

 

26



--------------------------------------------------------------------------------

14.2 (a) Tenant hereby agrees to indemnify and hold Landlord harmless from and
against all costs, damages, claims, liabilities (including reasonable attorneys’
fees and any costs of litigation) suffered by or claimed against Landlord,
directly or indirectly, based on, arising out of or resulting from (i) Tenant’s
use and occupancy of the Premises, operation of the equipment in the Premises or
the business conducted by Tenant therein, (ii) any accident, injury or damage
whatsoever caused to any person, or to the property of any person, occurring
within the Premises or otherwise caused by Tenant or any Tenant Party during the
Lease Term or any period of time prior to the Lease Commencement Date, (iii) any
act or tortious or wrongful omission to act by Tenant or any Tenant Party (other
than Landlord or Landlord’s employees, contractors, agents, customers, invitees
or other tenants or licensees), or (iv) any breach or default by Tenant in the
performance or observance of its covenants or obligations under this Lease;
provided that Tenant’s obligations to indemnify and hold Landlord harmless
pursuant to this Section 14.2 shall not include any costs, damages, claims or
liabilities, suffered by or claimed against Landlord directly based on, arising
out of or resulting from any negligence or willful misconduct of Landlord or any
Landlord Party.

 

(b) Landlord shall indemnify and hold Tenant harmless from and against all
costs, damages, claims, liabilities (including reasonable attorneys’ fees, and
costs of litigation) suffered by or claimed against Tenant, directly or
indirectly, based on, arising out of or resulting from (i) any work or act done
in violation of this Lease in or about the Premises or the Building by Landlord
or any Landlord Party; (ii) any negligence or other wrongful act or omission on
the part of the Landlord or any Landlord Party; and (iii) any failure on the
part of Landlord to perform or comply with any of the covenants, agreements,
terms, provisions, conditions or limitations contained in this Lease on its part
to be performed or complied with.

 

14.3 Except as expressly provided in this Lease, in the event that at any time
Landlord shall sell or transfer the Building, provided the purchaser or
transferee expressly assumes in writing the obligations of Landlord hereunder,
the Landlord named herein shall not be liable to Tenant for any obligations or
liabilities based on or arising out of events or conditions occurring on or
after the date of such sale or transfer. Furthermore, upon such assumption,
Tenant agrees to attorn to any such purchaser or transferee upon all the terms
and conditions of this Lease.

 

14.4 In the event that at any time during the Lease Term Tenant shall have a
claim against Landlord, Tenant shall not have the right to deduct the amount
allegedly owed to Tenant from any rent or other sums payable to Landlord
hereunder, it being understood that Tenant’s sole remedy for recovering upon
such claim shall be to institute an independent action against Landlord.

 

14.5 Tenant agrees that in the event Tenant is awarded a money judgment against
Landlord, Tenant’s sole recourse for satisfaction of such judgment shall be
limited to execution against Landlord’s equity interest in the Building and the
Land. In no event shall Landlord or any partner or member of Landlord or any
other person be held to have any personal liability for satisfaction of any
claims or judgments that Tenant may have against Landlord.

 

27



--------------------------------------------------------------------------------

ARTICLE XV

[Intentionally Deleted]

 

ARTICLE XVI

DAMAGE OR DESTRUCTION

 

16.1 If, during or prior to the Lease Term, the Premises or the Building are
totally or partially damaged or destroyed from any cause, thereby rendering the
Premises totally or partially inaccessible or unusable by Tenant for its
business, within forty-five (45) days following the date of any such damage,
Landlord shall promptly notify Tenant of Landlord’s good-faith best estimate of
the time required to repair such damage in the manner described herein
(“Landlord’s Repair Notice”). Landlord shall thereafter diligently (taking into
account the time necessary to effectuate a satisfactory settlement with any
insurance company involved) restore and repair the Premises and the Building to
substantially the same condition they were in prior to such damage using
materials and workmanship equal to or better in quality than those originally
incorporated into the Premises; provided, however, if (i) insurance proceeds
which, when added to any necessary deductible payment or voluntary payment by
Tenant, would be sufficient for restoration are unavailable for any reason
(other than due to Landlord’s failure to maintain the insurance coverage
required hereunder), or (ii) more than fifty percent (50%) of the Building is
destroyed as a result of such damage, then Landlord shall have the right, at its
sole option, to terminate this Lease by giving written notice of termination to
Tenant within sixty (60) days after the occurrence of such damage. If this Lease
is terminated pursuant to the preceding sentence, all Base Rent and Additional
Rent payable hereunder shall be equitably apportioned and paid to the date of
the occurrence of such damage or destruction, and neither Landlord nor Tenant
shall have any further rights or remedies as against each other pursuant to this
Lease accruing after the date of termination.

 

16.2 If this Lease is not terminated in accordance with the provisions of
Section 16.1, then, until the repair and restoration of the Premises is
completed Tenant shall be required to pay Base Rent and Additional Rent only for
that part of the Premises that Landlord and Tenant mutually agree, in their
reasonable judgment, that Tenant is able to use (as such use is contemplated by
this Lease) while repairs are being made, based on the ratio that the amount of
usable rentable area bears to the total rentable area in the Premises. Landlord
shall bear the costs and expense of repairing and restoring the Premises,
subject to the limitations on Landlord’s obligations set forth in this Article
XVI.

 

16.3 If Landlord’s Repair Notice indicates that the Premises cannot be made
tenantable within nine (9) months from the date of damage, then regardless of
anything in this Article XVI above to the contrary, Tenant shall have the right
to terminate this Lease by giving written notice to Landlord of such election
within thirty (30) business days after receipt of Landlord’s Repair Notice.

 

16.4 If Landlord repairs and restores the Premises as provided in this Article
XVI, Landlord shall not be required to repair or restore any alterations or
improvements to the Premises previously made by or at the expense of Tenant or
any trade fixtures, furnishings, equipment or personal property belonging to
Tenant. It shall be Tenant’s sole responsibility to repair and restore all such
items. Notwithstanding the foregoing, the Landlord shall be required to repair
and restore all Utility Infrastructure and Critical Equipment.

 

28



--------------------------------------------------------------------------------

ARTICLE XVII

CONDEMNATION

 

17.1 If the whole or a substantial part of the Premises or a portion thereof
required for the reasonable use of the Premises, is condemned or acquired in
lieu of condemnation by any governmental authority for any public or
quasi-public use or purpose, then the term of this Lease shall cease and
terminate as of the date when title vests in such governmental authority. If
less than a substantial part of the Premises, or a portion thereof not required
for the reasonable use of the Premises, is condemned or acquired in lieu of
condemnation by any governmental authority for any public or quasi-public use or
purpose, the rent shall be equitably adjusted on the date when title vests in
such governmental authority and the Lease shall otherwise continue in full force
and effect. In the event of any such condemnation or taking and this Lease is
not so terminated, Landlord shall promptly repair the Premises or the Property,
as the case may be, to a condition such that the remaining portion of the
Premises or Property, as the case may be, shall constitute an architectural
unit, fit for Tenant’s occupancy and business. For purposes of this section, a
“substantial part of the Premises” shall be considered to have been taken if
twenty-five percent (25%) or more of the Premises is condemned or acquired in
lieu of condemnation, or if less than twenty-five (25%) of the Premises is taken
if the portion of the Premises taken renders the entire Premises not reasonably
usable for the conduct of the Permitted Use.

 

17.2 All awards, damages and other compensation paid by the condemning authority
on account of such taking or condemnation (or sale under threat of such a
taking) shall belong to Landlord, and Tenant hereby assigns to Landlord all
rights to such awards, damages and compensation. Tenant agrees not to make any
claim against Landlord or the condemning authority for any portion of such award
or compensation attributable to damages to the Premises, the value of the
unexpired term of this Lease or the loss of profits or goodwill. Nothing
contained herein, however, shall prevent Tenant from pursuing a separate claim
against the condemning authority for severance damages or the value of
furnishings, equipment and trade fixtures installed in the Premises at Tenant’s
expense and for relocation Operating Expenses, provided that such claim does not
in any way diminish the award or compensation payable to or recoverable by
Landlord in connection with such taking or condemnation.

 

ARTICLE XVIII

DEFAULT

 

18.1 The occurrence of any of the following shall constitute an “Event of
Default” by Tenant under this Lease:

 

(a) If Tenant shall fail to pay any scheduled installment of Base Rent or
Additional Rent when due and such failure shall continue uncured for a period of
ten (10) days following the receipt by Tenant of the first written notice from
Landlord in any twelve (12) calendar month period that the same is past due (the
“First Rent Deficiency Notice”), or, after Landlord has provided Tenant the
First Rent Deficiency Notice, Tenant shall subsequently fail to pay any
scheduled installment of Base Rent or Additional Rent when due and such failure
shall continue for a period of five (5) days;

 

29



--------------------------------------------------------------------------------

(b) If Tenant shall fail to pay when due any other payment required by this
Lease (other than scheduled installments of Base Rent or Additional Rent), for
which Landlord has delivered an invoice to Tenant, if required hereunder, and
such failure shall continue for a period of ten (10) days after written notice
from Landlord.

 

(c) If Tenant shall violate or fail to perform any other term, condition,
covenant or agreement to be performed or observed by Tenant under this Lease and
such violation or failure shall continue uncured for a period of thirty (30)
days after Landlord notifies Tenant in writing of such failure (or, if such
failure is not reasonably susceptible to cure within such thirty (30) day
period, such longer period (not to exceed ninety (90) additional days) may be
reasonably necessary to complete such cure so long as Tenant commences such cure
within thirty (30) days and thereafter diligently prosecutes such cure to
completion).

 

(d) An Event of Bankruptcy as defined in Article XIX hereof.

 

18.2 If there shall occur an Event of Default under this Lease, including
without limitation an Event of Default prior to the Lease Commencement Date,
Landlord shall have the right, at its sole option, to terminate this Lease. In
addition, with or without terminating this Lease, Landlord may re-enter,
terminate Tenant’s right of possession, and take possession of the Premises. The
provisions of this Article XVIII shall operate as a notice to quit, and Tenant
waives any other notice to quit or notice of Landlord’s intention to re-enter
the Premises or terminate this Lease. If necessary, Landlord may proceed to
recover possession of the Premises under and by virtue of the laws of the
Commonwealth of Virginia, or by such other proceedings, including reentry and
possession, as may be applicable. If Landlord terminates this Lease and/or
terminates Tenant’s right of possession, then everything contained in this Lease
on the part of Landlord to be done and performed shall cease without prejudice,
however, to the right of Landlord to recover from Tenant all rent and other sums
due under this Lease. Whether or not this Lease and/or Tenant’s right of
possession is terminated by reason of Tenant’s default, Landlord shall have the
right, so long as any Event of Default is continuing, to grant or withhold any
consent or approval pursuant to this Lease in its sole and absolute discretion.
Upon any termination of this Lease by Landlord, Landlord agrees to use
reasonable efforts to attempt to relet the Premises for such rent and upon such
terms as are not unreasonable under the circumstances, which rental, if and to
the extent actually received, shall be offset against Tenant’s liability
hereunder, and if the full rental provided herein plus the reasonable costs,
expenses and damages hereafter described shall not be realized by Landlord,
Tenant shall be liable for all damages sustained by Landlord, including, without
limitation, deficiency in Base Rent and Additional Rent, reasonable attorneys’
fees, brokerage fees, and the expenses of placing the Premises in first class
rentable condition. Tenant expressly acknowledges that Landlord’s agreement to
use reasonable efforts to attempt to relet the Premises as provided above shall
in no event limit, restrict, or prejudice in any way, Landlord’s or Landlord’s
affiliates’ and agents’ rights to lease other space in the Project prior to
reletting the Premises. Landlord shall in no way be responsible or liable for
any failure to relet the Premises or any part thereof, or any failure to collect
any rent due or accrued upon such reletting, to the end and intent that Tenant
may be liable for the Base Rent, Additional Rent and any and all other items of
costs and

 

30



--------------------------------------------------------------------------------

expenses which Tenant shall have been obligated to pay throughout the remainder
of the Lease Term. Any damages or loss of rent sustained by Landlord may be
recovered by Landlord, at Landlord’s option, at the time of the reletting, or in
separate actions, from time to time, as said damage shall have been made more
easily ascertainable by successive relettings, or, at Landlord’s option, may be
deferred until the expiration of the Lease Term, in which event Tenant hereby
agrees that the cause of action shall not be deemed to have accrued until the
date of expiration of the Lease Term. The provisions contained in this Section
18.2 shall not prevent the enforcement of any claim Landlord may have against
Tenant for anticipatory breach of this Lease.

 

18.3 As an alternative to recovering damages on account of rental deficiencies
on a periodic basis as set forth in Section 18.2 above, Landlord may recover,
upon demand, as liquidated damages an amount equal to the amount by which (i)
the present value (as of the date of the termination of this Lease) of the Base
Rent, Additional Rent, and other sums which would have been payable under this
Lease from the date of such demand exceeds (ii) the present value (as of the
date of the termination of this Lease) of the Base Rent, Additional Rent and
other sums which Tenant establishes by a preponderance of the evidence that
Landlord, in a reasonable effort to lease the Premises, could receive from the
Premises during the remainder of the Lease Term (net of all expenses and all
vacancy periods reasonably projected to be incurred in connection with the
reletting of the Premises), which damages shall be payable to Landlord in one
lump sum following determination by the court. For purposes of this Section,
present value shall be computed by discounting at a rate equal to two percent
(2%) higher than the “Prime Rate” as published in the Money Rates section of The
Wall Street Journal on the date Landlord gives written notice of its election to
exercise the foregoing right of acceleration.

 

18.4 All rights and remedies of Landlord set forth herein are in addition to all
other rights and remedies available to Landlord at law or in equity. Except as
described in Section 18.3 above, all rights and remedies available to Landlord
hereunder or at law or in equity are expressly declared to be cumulative and the
exercise by Landlord of any such right or remedy shall not prevent the
concurrent or subsequent exercise of any other right or remedy. No delay in the
enforcement or exercise of any such right or remedy shall constitute a waiver of
any default by Tenant hereunder or of any of Landlord’s rights or remedies in
connection therewith. Landlord shall not be deemed to have waived any default by
Tenant hereunder unless such waiver is set forth in a written instrument signed
by Landlord. If Landlord waives in writing any default by Tenant, such waiver
shall not be construed as a waiver of any covenant, condition or agreement set
forth in this Lease except as to specific circumstances described in such
written waiver.

 

18.5 If Landlord shall institute proceedings against Tenant and a compromise or
settlement thereof shall be made, the same shall not constitute a waiver of
default or of any other covenant, condition or agreement set forth herein, nor
of any of Landlord’s rights hereunder, except to the extent agreed by Landlord
in writing in connection with such compromise or settlement. Neither the payment
by Tenant of a lesser amount than the installments of Base Rent, Additional Rent
or of any sums due hereunder nor any endorsement or statement on any check or
letter accompanying a check for payment of rent or other sums payable hereunder
shall be deemed an accord and satisfaction, and Landlord may accept such check
or payment without prejudice to Landlord’s right to recover the balance of such
rent or other sums or to pursue any

 

31



--------------------------------------------------------------------------------

other remedy available to Landlord. Notwithstanding any request or designation
by Tenant, Landlord may apply any payment received from Tenant to any payment
then due. No re-entry by Landlord, and no acceptance by Landlord of keys from
Tenant, shall be considered an acceptance of a surrender of this Lease.

 

18.6 If Tenant defaults in the making of any payment or in the doing of any act
herein required to be made or done by Tenant, then Landlord may, but shall not
be required to, make such payment or do such act. If Landlord elects to make
such payment or do such act, all costs and expenses incurred by Landlord, plus
interest thereon at the rate per annum which is three percent (3%) higher than
the Prime Rate from the date paid by Landlord to the date of payment thereof by
Tenant, shall constitute Additional Rent hereunder and shall be immediately paid
by Tenant to Landlord; provided, however, that nothing contained herein shall be
construed as permitting Landlord to charge or receive interest in excess of the
maximum rate then allowed by law. The taking of such action by Landlord shall
not be considered as a cure of such default by Tenant or prevent Landlord from
pursuing any remedy it is otherwise entitled to in connection with such default.

 

18.7 If Tenant fails to make any payment of Base Rent or of Additional Rent on
or before the date such payment is due and payable, Tenant shall pay to Landlord
a late charge of five (5%) of the amount of such payment. In addition, such
payment shall bear interest at the rate per annum which is three percent (3%)
higher than the Prime Rate from the date such payment became due to the date of
payment thereof by Tenant; provided, however, that nothing contained herein
shall be construed as permitting Landlord to charge or receive interest in
excess of the maximum rate then allowed by law. Such late charge and interest
shall constitute Additional Rent due and payable hereunder with the next
installment of Base Rent due hereunder. Notwithstanding the foregoing, Landlord
shall waive the late charge the first time in any twelve (12) calendar month
period that Tenant fails to make a payment when due, provided such payment is
made before the expiration of the grace period specified in Section 18.1(a).

 

ARTICLE XIX

BANKRUPTCY

 

19.1 The following shall be an Event of Bankruptcy under this Lease:

 

(a) Tenant’s becoming insolvent, as that term is defined in Title 11 of the
United States Code (the “Bankruptcy Code”), or under the insolvency laws of any
State, District, Commonwealth or territory of the United States (the “Insolvency
Laws”);

 

(b) The appointment of a receiver or custodian for any or all of Tenant’s
property or assets, or the institution of a foreclosure action upon any of
Tenant’s real or personal property;

 

(c) The filing of a voluntary petition under the provisions of the Bankruptcy
Code or Insolvency Laws; ,

 

(d) The filing of an involuntary petition against Tenant as the subject debtor
under the Bankruptcy Code or Insolvency Laws, which either (i) is not dismissed
within ninety (90) days of filing or (ii) results in the issuance of an order or
relief against the debtor; or

 

32



--------------------------------------------------------------------------------

(e) Tenant’s making or consenting to an assignment for the benefit of creditors
or a common law composition of creditors.

 

ARTICLE XX

SUBORDINATION; MORTGAGES

 

20.1 This Lease is subject and subordinate to the lien of any and all mortgages
(which term “mortgages” shall include both construction and permanent financing
and shall include deeds of trust and similar security instruments) which may
hereafter encumber the Land and/or the Building, and to all and any renewals,
extensions, modifications, recastings or refinancings thereof, provided,
however, that the effectiveness of such subordination is subject to the
condition that Landlord obtain from any holder of any such mortgage or deed of
trust on the Land and/or the Building a non-disturbance agreement on such
holder’s commercially reasonable form, to the end and intent that as long as
Tenant pays all rent when due and materially observes all other covenants and
obligations on its part to be observed under this Lease, the terms and
conditions of this Lease shall continue in full force and effect and Tenant’s
rights under this Lease and its possession, use and occupancy of the Premises
shall not be disturbed during the term of this Lease by the holder of such
mortgage or deed of trust or by any purchaser upon foreclosure of such mortgage
or deed of trust. Landlord will deliver to Tenant a non-disturbance agreement in
commercially reasonable form from Landlord’s current mortgagee or any ground
lessor or lien holder on the Premises for execution by Tenant and such party
within sixty (60) days following the Effective Date. The failure of Landlord,
Landlord’s current mortgagee, ground lessor or lien holder to execute such
non-disturbance agreement within such sixty (60) day period shall give Tenant
the right, at its sole option, to terminate this Lease. At any time after the
execution of this Lease, the holder of any mortgage to which this Lease is
subordinate shall have the right to declare this Lease to be superior to the
lien of such mortgage, and Tenant agrees to execute all documents reasonably
required by such holder in confirmation thereof. Landlord hereby covenants and
warrants that any mortgage that encumbers the Land as of the date of this Lease
shall no longer encumber the Land as of the date of that Landlord acquires title
to the Land. Landlord will promptly provide Tenant with a true, correct and
complete copy of any notice of default delivered to Landlord by the holder of
any mortgage. Any non-disturbance agreement provided for in this Section 20.1
shall also run to the benefit of Tenant’s sublessees, licensees and customers.

 

20.2 In confirmation of the foregoing subordination, Tenant shall, at Landlord’s
request, promptly execute and deliver any requisite or appropriate certificate
or other document evidencing such subordination. Tenant agrees that neither the
institution of any suit, action or other proceeding by the holder of any
mortgage on the Building to realize upon such mortgage holder’s interest in the
Building, nor any sale of the Building pursuant to the provisions of the
mortgage in favor of such mortgage holder, shall, by operation of law or
otherwise, result in the cancellation or termination of this Lease or of the
obligations of Tenant hereunder, and that Tenant shall attorn to the purchaser
at such foreclosure sale and shall recognize such purchaser as the landlord
under this Lease. Tenant further agrees that for the purposes of this Section
20.2, the term “purchaser” or “purchaser at a foreclosure sale” shall mean,
without limitation, a purchaser at a foreclosure sale affecting the Building or
the holder of any mortgage on the Building. Tenant agrees that upon such
attornment, such purchaser shall not (a) be bound by any rent credits or
payments of annual Base Rent or Additional Rent for more than one (1) month in

 

33



--------------------------------------------------------------------------------

advance, (b) be bound by any amendment of this Lease made without the consent of
any lender providing financing for the Building; or (d) be subject to any
offsets or defenses which Tenant might have against any prior landlord, except
to the extent that the act or omission giving rise to such offset or defense
shall occur following such attornment; provided, however, that after succeeding
to Landlord’s interest under this Lease, such purchaser shall perform in
accordance with the terms of this Lease all obligations of Landlord arising
after the date such purchaser acquires title to the Building. Upon request by
such purchaser, Tenant shall execute and deliver an instrument or instruments in
commercially reasonable form confirming its attornment.

 

20.3 (a) After Tenant receives notice from any person, firm or other entity that
it holds a mortgage or deed of trust on the Building or the Land, no notice from
Tenant to Landlord alleging any default by Landlord shall be effective unless
and until a copy of the same is given to such holder or Trustee; provided,
however, that Tenant shall have been furnished with the name and address of such
holder or Trustee. The curing of any of Landlord’s defaults by such holder or
Trustee shall be treated as performance by Landlord.

 

(b) In addition to the time afforded Landlord for the curing of any default, if
the default could give rise to a right of Tenant to terminate this Lease or to
set off or claim a credit against the rent any such holder or Trustee shall have
an additional thirty (30) days after the expiration of the period allowed to
Landlord for the cure of any such default within which to commence a cure.

 

(c) In the event that any lender providing construction or permanent financing
or any refinancing for the Building requires, as a condition of such financing,
that modifications to this Lease be obtained, and provided that such
modifications (i) are acceptable to Tenant, (ii) do not affect in a material
manner Tenant’s rights hereunder including its use of the Premises as herein
permitted, (iii) do not increase the rent and other sums to be paid by Tenant
hereunder or in connection with its occupancy of the Premises, and (iv) do not
materially diminish any of Tenant’s other rights under this Lease or materially
increase Tenant’s other obligations or liabilities under this Lease, Landlord
may submit to Tenant a written amendment to this Lease incorporating such
required changes, and Tenant hereby covenants and agrees to execute, acknowledge
and deliver such amendment to Landlord within fifteen (15) days of Tenant’s
receipt thereof.

 

ARTICLE XXI

HOLDING OVER

 

21.1 In the event that Tenant shall not immediately surrender the Premises on
the date of the expiration of the Lease Term, Tenant shall become a tenant by
the month at the greater of (i) fair market rental value for the Premises or
(ii) one hundred fifty percent (150%) of the Base Rent in effect during the last
month of the Lease Term, plus one hundred percent (100%) of all Additional Rent
in effect during the last month of the Lease Term, calculated on a per diem
basis. Said monthly tenancy shall commence on the first day following the
expiration of the Lease Term. As a monthly tenant, Tenant shall be subject to
all the terms, conditions, covenants and agreements of this Lease.
Notwithstanding the foregoing provisions of this Section 21.1, in the event that
Tenant shall hold over after the expiration of the Lease Term, and if Landlord
shall desire to regain possession of the Premises promptly at the expiration of
the Lease Term, then at

 

34



--------------------------------------------------------------------------------

any time prior to Landlord’s acceptance of rent from Tenant as a monthly tenant
hereunder, Landlord, at its option, may forthwith re-enter and take possession
of the Premises by any legal process in force in the Commonwealth of Virginia.

 

ARTICLE XXII

COVENANTS OF LANDLORD

 

22.1 Landlord covenants that it has the right to make this Lease for the term
aforesaid, and that so long as Tenant shall pay all rent when due and perform
all the covenants, terms, conditions and agreements of this Lease to be
performed by Tenant, Landlord covenants that Tenant shall, during the term
hereby created, freely, peaceably and quietly occupy and enjoy the full
possession of the Premises without disturbance, molestation or hindrance by any
person whatever either claiming by, through or under Landlord or claiming an
interest in the Premises prior or superior to Tenant’s. Tenant acknowledges and
agrees that its leasehold estate in and to the Premises vests on the date this
Lease is executed, notwithstanding that the Lease Term will not commence until a
future date.

 

ARTICLE XXIII

PARKING

 

23.1 During the Lease Term, Landlord shall make available to Tenant, at no
charge to Tenant, two (2) parking spaces per 1,000 square feet of rentable area
in the Premises in the surface parking areas located adjacent to the Building on
a non-exclusive, unassigned, first-come, first-served basis; provided, however,
that 171 parking spaces located immediately to the front and side of the
Building and adjacent to the rear of the Building shall be reserved for Tenant’s
exclusive use. Tenant shall have the right to block off parking spaces
immediately adjacent to the Building if reasonably required, in Tenant’s
judgment to provide adequate security for the Building. The reserved parking
spaces are depicted on Exhibit A-6 attached hereto.

 

23.2 It is understood and agreed that Landlord does not assume any
responsibility for, and shall not be held liable for, any damage or loss to any
automobiles parked in the parking areas or to any personal property located
therein, or for any injury sustained by any person in or about the parking
areas. If Tenant is consistently unable to make use of the number of spaces
allocated to Tenant pursuant to this Article XXIII, Tenant may notify Landlord
of such fact and Landlord shall use reasonable efforts to assist Tenant in
obtaining use of the number of parking spaces allocated in Section 23.1 above,
which assistance may be in the form of establishing reasonable control measures
over the parking facilities, such as issuing parking stickers for vehicles or
parking permits for Tenant’s vehicles and/or installing a gateway to the parking
area (the cost of such efforts may be included as an Operating Expense).

 

ARTICLE XXIV

GENERAL PROVISIONS

 

24.1 Tenant acknowledges that neither Landlord nor any broker, agent or employee
of Landlord has made any representations or promises with respect to the
Premises or the Building except as herein expressly set forth, and no rights,
privileges, easements or licenses are being acquired by Tenant except as herein
expressly set forth.

 

35



--------------------------------------------------------------------------------

24.2 Nothing contained in this Lease shall be construed as creating a
partnership or joint venture of or between Landlord and Tenant, or to create any
other relationship between the parties hereto other than that of landlord and
tenant.

 

24.3 The obligations of Tenant hereunder shall be separate and independent
covenants and agreements. This is a net lease and Base Rent, Additional Rent and
all other sums payable hereunder by Tenant shall be paid, except as otherwise
expressly provided herein, without notice or demand, counterclaim, recoupment,
abatement, suspension, reduction or defense.

 

24.4 Each party agrees, at any time and from time to time, upon not less than
fifteen (15) days’ prior written notice by the other, to execute, acknowledge
and deliver to the requesting party a statement in writing (i) certifying, if
true, that this Lease is unmodified and in full force and effect (or if there
have been any modifications, that the Lease is in full force and effect as
modified and stating the modifications); (ii) stating the dates to which the
rent and any other charges hereunder have been paid by Tenant; (iii) stating
whether or not, to the best knowledge of the certifying party, the requesting
party is in default in the performance of any covenant, agreement or condition
contained in this Lease, and if so, specifying the nature of such default; (iv)
stating the address to which notices to the certifying party are to be sent; and
(v) stating such other information as the requesting party or any mortgagee or
prospective mortgagee of the Building (in the case of a certificate requested by
Landlord) may reasonably request. Any such statement delivered by Tenant may be
relied upon by any landlord of the Building or the land upon which it is
situated, any prospective purchaser of the Building or such land, any mortgagee
or prospective mortgagee of the Building or such land or of Landlord’s interest
therein, or any prospective assignee of any such mortgagee.

 

24.5 Landlord and Tenant each hereby waive trial by jury in any action,
proceeding or counterclaim brought by either of them against the other in
connection with any matter arising out of or in any way connected with this
Lease, the relationship of landlord and tenant hereunder, Tenant’s use or
occupancy of the Premises, and/or any claim of injury or damage.

 

24.6 All notices or other communications required hereunder shall be in writing
and shall be deemed duly given if delivered in person (with receipt therefor),
if delivered by nationally recognized overnight courier service (with receipt
therefor), or if sent by certified or registered mail, return receipt requested,
postage prepaid, to the following addresses: (i) if to Landlord, at DuPont
Fabros Development LLC, Suite 1000, 1707 H Street, N.W., Washington, D.C. 20006,
with a copy to Cooley Godward LLP, One Freedom Square, Reston Town Center, 11951
Freedom Drive, Reston, Virginia 20190-5601, Attn: John H. Toole; (ii) if to
Tenant, to Equinix, Inc., 301 Velocity Way, 5th Floor, Foster City, California
94404-4803, Attn: Director of Real Estate, with a copy to Orrick, Herrington &
Sutcliffe LLP, 400 Sansome Street, San Francisco, California 94111 (after July
4, 2004, 405 Howard Street, San Francisco, California 94105), Attn: William G.
Murray, Jr. Either party may change its address for the giving of notices by
notice given in accordance with this Section.

 

36



--------------------------------------------------------------------------------

24.7 If any provision of this Lease or the application thereof to any person or
circumstances shall to any extent be invalid or unenforceable, the remainder of
this Lease, or the application of such provision to persons or circumstances
other than those as to which it is invalid or unenforceable, shall not be
affected thereby, and each provision of this Lease shall be valid and enforced
to the fullest extent permitted by law.

 

24.8 Feminine or neuter pronouns shall be substituted for those of the masculine
form, and the plural shall be substituted for the singular number, in any place
or places herein in which the context may require such substitution.

 

24.9 The provisions of this Lease shall be binding upon, and shall inure to the
benefit of, the parties hereto and each of their respective representatives,
successors and assigns, subject to the provisions hereof restricting assignment
or subletting by Tenant.

 

24.10 This Lease contains and embodies the entire agreement of the parties
hereto and supersedes all prior agreements, negotiations and discussions between
the parties hereto. Any representation, inducement or agreement that is not
contained in this Lease shall not be of any force or effect. This Lease may not
be modified or changed in whole or in part in any manner other than by an
instrument in writing duly signed by both parties hereto.

 

24.11 This Lease shall be governed by and construed in accordance with the laws
of the Commonwealth of Virginia.

 

24.12 Article and section headings are used herein for the convenience of
reference and shall not be considered when construing or interpreting this
Lease.

 

24.13 The submission of an unsigned copy of this document to Tenant for Tenant’s
consideration does not constitute an offer to lease the Premises or an option to
or for the Premises. This document shall become effective and binding only upon
the execution and delivery of this Lease by both Landlord and Tenant.

 

24.14 Time is of the essence of each provision of this Lease.

 

24.15 This Lease shall not be recorded.

 

24.16 [Intentionally Deleted]

 

24.17 Except as expressly set forth herein to the contrary, all of the parties’
duties and obligations hereunder shall survive the termination of this Lease for
any reason whatsoever.

 

24.18 [Intentionally Deleted]

 

24.19 Each party hereby represents and warrants to the other that all necessary
corporate or company action has been taken to enter into this Lease and that the
person signing this Lease on behalf of such party has been duly authorized to do
so.

 

24.20 Any amounts required to be paid by Tenant under this Lease other than Base
Rent shall be considered “Additional Rent”. All payments of Additional Rent
shall be paid to Landlord without diminution, setoff or deduction, in the same
manner as annual Base Rent pursuant to Section 3.3 hereof or as may otherwise be
provided in this Lease.

 

37



--------------------------------------------------------------------------------

24.21 [Intentionally Deleted]

 

24.22 This Lease includes and incorporates Exhibits A, A-1, A-2, A-3, A-4, A-5,
A-6 B, C and D attached hereto.

 

24.23 Landlord and Tenant each represents and warrants to the other that neither
of them has employed or dealt with any broker, agent or finder in carrying on
the negotiations relating to this Lease other than Trammell Crow Services, Inc.
and Millennium Realty Advisors, LLC, who shall be paid a commission by Landlord
pursuant to the terms of a separate agreement. Each party shall indemnify and
hold the other harmless from and against any claim or claims for brokerage or
other commissions asserted by any other broker, agent or finder engaged by the
indemnifying party or with whom the indemnifying party has dealt in connection
with this Lease.

 

24.24 Neither party will, without the prior written consent of the other party
(which may be withheld in the other party’s sole discretion) disclose to any
party (other than the disclosing party’s prospective acquirers, underwriters,
investors, mortgagees, and other lenders and Tenant’s prospective assignees and
subtenants, and counsel for the foregoing parties (but in such event only if
such parties agree to keep such information confidential) or as may be required
by applicable law or judicial order or any required official filing with any
governmental agency or public stock exchange) any of the terms and conditions of
this Lease; provided that Landlord may disclose to prospective tenants the
existence of this Lease but not the terms and conditions hereof. This limitation
shall not apply if and to the extent that the terms and conditions of this Lease
become publicly available (other than by breach of this Section 24.24). For the
avoidance of doubt, the parties acknowledge and agree that recordation of this
Lease or of a memorandum thereof by a party shall constitute a breach of this
Section 24.24 by such party if the applicable recorded documents contain any of
the material business terms of this Lease, including without limitation, the
Rent due hereunder. In addition, Landlord shall not without Tenant’s consent
(which may be withheld in Tenant’s sole discretion) issue any press releases,
make any public statements, place advertisements or publicize in any manner,
regarding the fact that Tenant has leased space in, or is occupying a portion
of, the Building. The sole remedy for a breach of the foregoing undertaking
shall be an action for specific performance, injunction or restraining order,
and such a breach shall not otherwise be deemed to constitute a default under
this Lease or give rise to any claim for damages or other relief.

 

24.25 This Lease may be executed in separate counterparts, each of which shall
constitute an original and all of which, together, shall constitute one and the
same instrument. This Lease shall be fully executed when each party whose
signature is required has signed and delivered to each of the parties at least
one counterpart, even though no single counterpart contains the signatures of
all parties hereto.

 

38



--------------------------------------------------------------------------------

ARTICLE XXV

COMMUNICATIONS EQUIPMENT

 

25.1 Tenant may install, free of charge, at its sole cost, risk and expense,
satellite dishes and communications equipment (the “Communications Equipment”)
on the roof of the Building and on the Land in an amount and of a type mutually
agreed to by Landlord and Tenant and subject to Landlord’s prior written
approval of plans and specifications for the Communications Equipment, the
location of Communication Equipment on the Land and the type, location and
placement of all cabling and wiring ancillary thereto, which approval shall not
be unreasonably withheld and, with respect to rooftop Communications Equipment,
shall be limited to matters affecting the structure of the Building, and the
integrity of the roof and the Building systems. In connection with the
installation of any such Communications Equipment on the roof, Tenant shall have
the right to install a ladder on the exterior of the Building to provide access
to the roof.. Landlord makes no representation concerning the suitability of the
rooftop as a location for Tenant’s Communications Equipment, and Landlord’s
approval of Tenant’s plans and specifications shall in no event be construed as
constituting such a representation. Tenant shall be responsible for obtaining
and maintaining all approvals, permits and licenses required by any federal,
state or local government for installation and operation of the Communications
Equipment and for paying all fees attendant thereto and for complying with all
other Legal Requirements relating to the Communications Equipment. If the
Communications Equipment is installed, Tenant shall have sole responsibility for
the maintenance, repair and replacement thereof and of all cabling and wiring
ancillary thereto. Tenant shall coordinate with Landlord’s property manager
concerning any penetration of the roof or the exterior façade of the Building,
and shall in no event take any action that will void any then-existing roof
warranty. All repairs to the Building made necessary by reason of the
furnishing, installation, maintenance, operation or removal of the
Communications Equipment or any replacements thereof shall be at Tenant’s sole
cost. Upon expiration or termination of this Lease, Tenant shall have the option
of leaving the Communications Equipment and any wiring or accessories associated
with the Communications Equipment in place or removing the Communications
Equipment and ancillary wiring and accessories and in the event of such removal
shall repair any damage to the Building or Land caused by the installation or
removal of the Communications Equipment and related equipment. Tenant’s
Communications Equipment shall not interfere with the structure of the Building,
any of the building systems, or the equipment (including airwaves reception and
other equipment) of any other tenant in the Building. Tenant’s rights pursuant
to this Section 27.1 shall be non-exclusive except with respect to rooftop
Communications Equipment. Landlord shall have no liability on account of any
damage to or interference with the operation of the Communications Equipment by
any third party.

 

ARTICLE XXVI

RENEWAL

 

26.1 Landlord hereby grants to Tenant the right, exercisable at Tenant’s option,
to renew the term of this Lease for two (2) terms (each a “Renewal Term”) of ten
(10) years each. If such right is exercised, and if the conditions applicable
thereto have been satisfied, the first Renewal Term shall commence immediately
following the end of the Lease Term provided in this Lease and if the right is
exercised with respect to the second Renewal Term, and the

 

39



--------------------------------------------------------------------------------

conditions thereto have been satisfied, the second Renewal Term shall commence
immediately following the first Renewal Term. The right of renewal herein
granted to Tenant shall be subject to, and shall be exercised in accordance
with, the following terms and conditions:

 

(a) Tenant shall exercise its right of renewal with respect to each Renewal Term
by giving Landlord written notice thereof not earlier than twenty-four (24)
months and not later than twelve (12) months prior to the expiration date of the
then-current Lease Term. Tenant’s exercise of each right of renewal shall be
irrevocable and shall be binding upon both Landlord and Tenant.

 

(b) In the event a renewal option notice is not given timely, Tenant’s right of
renewal with respect to such Renewal Term shall lapse and be of no further force
or effect.

 

(c) Each renewal option may be exercised only with respect to the entire
Premises.

 

(d) All the terms, conditions, covenants and agreements set forth in this Lease
shall continue to apply and be binding upon Landlord and Tenant during the
Renewal Term, except for the determination of monthly Base Rent as set forth in
Section 26.2 below.

 

(e) In the event there exists an Event of Default under this Lease on the date a
renewal option notice is sent or on the date such Renewal Term is to commence,
then, at Landlord’s option, such Renewal Term shall not commence and the Lease
Term shall expire at the date the Lease Term would have expired without such
renewal.

 

(f) The renewal option shall be exercised only by the original Tenant hereunder,
and not by any assignee or subtenant other than a Permitted Transferee which is
an assignee or subtenant of the entire Premises. In the event the original
Tenant hereunder assigns its interest in this Lease to any other entity,
Tenant’s rights under this Section 26.1 shall lapse as though this Section 26.1
had never been included in this Lease.

 

26.2 During each Renewal Term, the annual base rent shall be equal to
ninety-five percent (95%) of Market Rent for the applicable Renewal Term as
determined below.

 

26.3 The “Market Rent” for each Renewal Term shall mean the arms length fair
market annual rental rate per rentable square foot determined on a triple-net
basis under all leases (including, without limitation, new leases and renewal
leases, but not subleases) entered into on or about the date on which the Market
Rent is being determined hereunder for space comparable (in terms of rentable
square footage and physical quality) to the Premises in the Dulles Corridor,
Virginia area. The determination of Market Rent shall take into account any
material economic differences between the terms of this Lease and any comparison
lease, such as the presence or absence of the obligation to pay a leasing
commission, additional rent required, the load factor for the applicable spaces,
the length of the term for such leases, rent abatements, tenant improvement
obligations, free rent periods, moving allowances, design allowances, the
manner, if any, in which the landlord under any such lease is reimbursed for
operating expenses and taxes, signage rights and any other concessions. Market
Rent shall specifically not include or take into account any alterations,
equipment, fixtures or trade fixtures installed by Tenant in the Premises nor
shall it include or take into account any value attributable to the in-place
customers, licensees or subtenants of Tenant.

 

40



--------------------------------------------------------------------------------

26.4 Following the giving of the renewal option notice, Landlord and Tenant
shall commence negotiations concerning the amount of Market Rent. The parties
shall have thirty (30) days after the date Tenant delivers its renewal option
notice in which to agree on such Market Rent.

 

In the event Landlord and Tenant do not reach agreement concerning the Market
Rent, then Landlord and Tenant shall each designate an independent, licensed
real estate broker within seven (7) days from the expiration of the thirty (30)
day period described in subsection (a) above, who shall have more than five (5)
years’ experience as a real estate broker specializing in commercial leasing and
who shall be familiar with the commercial real estate market in which the
Building is located. Said brokers shall each determine the Market Rent within
fifteen (15) days of the appointment of the later of such two (2) brokers. If
the lower of the two determinations is not less than ninety-five percent (95%)
of the higher of the two determinations, then the Market Rent shall be the
average of the two determinations. If the lower of the two determinations is
less than ninety-five percent (95%) of the higher of the two determinations,
then the two brokers shall render separate written reports of their
determinations and within fifteen (15) days thereafter the two brokers shall
appoint a third broker with like qualifications. Such third broker shall be
furnished the written reports of the first two brokers. Within fifteen (15) days
after the appointment of the third (3rd) broker, the third broker shall
determine which of the Market Rents determined by the first two (2) brokers most
closely reflects the Market Rent. The third broker may not do anything other
then select between the two (2) original determinations of the Market Rent.
Landlord and Tenant shall each bear the cost of its broker and shall share
equally the cost of the third broker.

 

[SIGNATURES ON NEXT PAGE]

 

41



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease under seal on
or as of the day and year first above written.

 

   

LANDLORD:

   

EDEN VENTURES LLC, a Delaware limited

liability company

WITNESS:

 

By:

 

EDEN VENTURES LLC,

       

its Managing member

/s/ John Toole

--------------------------------------------------------------------------------

 

By:

 

/s/ Lammot J. Dupont

--------------------------------------------------------------------------------

       

Managing Member

   

TENANT:

WITNESS:

 

EQUINIX, INC., a Delaware corporation

/s/ Kristine G. Mostofizadeh

--------------------------------------------------------------------------------

 

By:

 

/s/ Renee F. Lanam

--------------------------------------------------------------------------------

   

Name:

 

Renee F. Lanam

   

Title:

 

CFO

 

42